I declare resumed the session of the European Parliament adjourned on Thursday, 26 February 2004.
It is my sad duty today to express, on behalf of this House, our condemnation and our grief at the terrorist attacks in Baghdad and Karbala last Tuesday, 2 March 2004, aimed at the Shiite community as they celebrated the festival of Ashoura. At least 170 innocent people were killed and almost 400 injured in those attacks.
As the European Parliament, we offer our sympathy and sincere condolences to the families of the victims and to the Iraqi authorities. We condemn those behind indiscriminate and criminal terrorist attacks, which struck at a time of traditional, peaceful and religious celebration. I ask you, colleagues, to join with me now in a minute of silence.
Colleagues, today we mark and celebrate International Women's Day. For almost 90 years, International Women's Day has been marked and celebrated. In Austria, Denmark, Germany and Switzerland the German feminist, Clara Zetkin, who wanted a single day to remember the 1857 strike of garment workers in the United States, took the initiative in March 1911 when more than a million men and women rallied to demand to right to work, to hold public office and to vote.
Much has changed since then and much remains to be achieved. Women continue to experience discrimination and we know all too well – including in politics and in this institution – the glass ceiling which can operate in so many ways as regards possibilities of access, promotion and playing a full role. We also know the extent to which we in this House have debated the victimisation of women through rape, domestic violence and trafficking.
Today in this Parliament we recognise and salute the leadership given by the Committee on Women's Rights and Equal Opportunities: it has played a major strategic role and I thank, through Mrs Karamanou, its chairman, all the members of that committee for the leadership which they give.
The concerns of the European Parliament are also reflected in today's agenda: we have three reports from the Women's Rights Committee: the report from our colleague Mrs Gröner on the Daphne II Community programme – for the period 2004-2008 – to prevent and combat violence against children, young people and women; the report from Mrs Bastos on the reconciliation of work, family life and privacy; and the report from Mrs Valenciano Martínez-Orozco on the situation of women from minority groups in the European Union. Moreover, we have two oral questions on the composition of the future European Commission and these are on the agenda for the Commission and the Council.
As today is International Women's Day, I remind the House of the resolution, adopted in 2003, in which Parliament committed itself to adopting and implementing a policy plan for gender mainstreaming with the overall objective of promoting equality of women and men through genuine and effective incorporation of the gender perspective in policies and activities, including decision-making structures and human and financial resources so that the different impact of measures on men and women is fully assessed and taken into account.
In line with this resolution, I announce with pleasure today that the Bureau has taken the decision to establish a high-level group on gender equality within this House, composed of the President of the House, two Vice-Presidents responsible for staff matters, the Chair of the Conference of Committee Chairpersons and the Chair of the Committee on Women's Rights and Equal Opportunities, assisted by the Secretary-General.
The creation of this group, which will start to work before the end of this legislative period, gives a very clear signal of political will and political commitment at the highest level of this House to succeed in this regard. I am very pleased also that today we welcome as our guest the former chairperson of the Women's Rights Committee, Marlene Lenz. I have also received messages of goodwill and support from previous chairs of that committee.
– Mr President, your establishment of the high-level working group is a good sign that, by implementing gender mainstreaming, you are demonstrating what this House wants. Rather than gender mainstreaming and the gender dimension to our policies being left to women alone, the gentlemen in this House must allow themselves to be judged by the degree to which they are willing to join in taking policy decisions that make equality and women’s democratic rights real.
In the Committee on Women’s Rights and Equal Opportunities, it is a cause of grave concern to us that the proportion of women in the next Parliament will be lower, and so every effort must be made to underline the political will from the top downwards. I can only urge all the committees to adopt projects in their own areas of responsibility – in accordance with the resolution in our report, a year ago, on gender mainstreaming – and to make it clear that mainstreaming gender equality is not just to be left to the Committee on Women’s Rights.
Mr President, I have a very simple suggestion to make to the other groups and that is to follow the example of the Group of the Greens/European Free Alliance by nominating two Vice-Chairmen, one man and one woman. From experience I can say that this solution does not only provide advantages from a political point of view, but also in terms of quality of life.
Mr President, I wanted to thank you for what you said about the occasion of 8 March and I believe that – as Mrs Gröner mentioned – we are all concerned about how important the presence of women will be in the next Parliament and about how difficult it will be to keep the presence of women at an acceptable level. This is why I would like to suggest to you, Mr President, that the Parliament services carry out a very simple study into what women have achieved in parliamentary work during this term. I am sure that, even though women are still a minority in this Parliament, they have given a much greater contribution to the work of Parliament than their percentage would suggest. Therefore, persuading women to vote for women by starting with the work that women have carried out could be a very convincing argument. I therefore urge you to make your services carry out a study that puts together attendance, the number of reports and what has been done in Parliament: it will become clear that women are doing much more work than their percentage of representation would suggest. I believe that this argument is much more convincing than so many others in calling for a greater presence of women in the next Parliament.
I am happy to ask the services to look into that matter and to report back to the House in due course.
Mr President, I thank you on behalf of the Committee on Women’s Rights and Equal Opportunities, which I have the honour of chairing, for the statement you made on the occasion of International Women’s Day and for the emphasis which you and other honourable Members placed on the fact that there must be a balanced representation of women and men in the European Parliament to come out of the elections in June. Nonetheless, I have already received a very serious complaint from the women’s organisations in Malta, which inform us that the leaders of the political parties are already compiling their lists without including a single woman. I wonder if the population of Malta consists only of men and not women.
I should like to ask you, in honour of today’s International Women’s Day, to intervene personally in this matter and to remind the political leaders of Malta that they must respect the principle of gender equality and the ; otherwise their position in the European Union looks set to be very problematic.
Mr President, I would like to begin by thanking you for having included this mini-debate on the agenda on International Women’s Day. It is traditional in all countries on this day to dedicate some kind of act or statement to the recognition of women’s work, equality between men and women and the fact that there is still much to be done in order to make this equality a reality.
We are going to see this in the debates to follow. I would therefore simply like to appeal for Parliament’s approach to be maintained, as an example from an institution which is making progress on the road towards defending the rights of women. We will see in the debates on the reports to follow that there is still much to be done in order to achieve equality between men and women and in order to achieve equal recognition of work. Mrs Napoletano, we women do not always have to be demonstrating that we work better than men; we simply want men to recognise our work on an equal footing with that of their male colleagues.
– Mr President, it would seem that some of the work done by this Parliament, and hence work also done by women, is at risk of going to waste as the plenary time we have left is simply not enough. This I think would be a great pity and loss from the point of view of the rapporteurs and those who have tabled amendments, all of whom have done some very thorough work. I would like to ask whether it is possible to hold an additional two-day mini-session at the end of April at which any of these reports that have not been dealt with could be voted on and adopted. This plenary could even be held without a debate or by restricting the discussion to the two-minute speeches by the Commission and the person who drafted the report. I would think it would be more important to deal with a report, even if it is not discussed, than let it come to nothing. The other alternative would be to limit the amount of time allocated to speeches during the plenary in April as just described and extend voting time correspondingly. I hope that you will think seriously about this, Mr President, and that you will seek solutions that are in keeping with Parliament’s increased powers as a legislating body.
– Mr President, the women here who are speaking on behalf of women are already in a special position. Despite this, we complain too often about a lack of appreciation. We have the opportunity of working here, but not always is our work appreciated. Today, on International Women's Day, I should like to draw attention to the millions of women who are scarcely noticed. On this International Women's Day, Amnesty International has asked that special attention be paid to violence against women, sexual violence against women, and the humiliations suffered on a daily basis. I thank you for the efforts you are prepared to make within our Institution, and I should like to ask you that we, as an Institution, send the message to the Council and the Commission that actual guarantees should be made to improve the situation of these women and stop the humiliations and exploitations. We, as development donors, carry a huge responsibility in the world, but the money invariably ends up in the pockets of the consultants rather than with the women who deserve it.
Mr President, I should like to take the opportunity sincerely to congratulate the women on their international day of action. I should also like, however, to sound a note of warning to the women here in Parliament: stop focusing so much upon whether there should be more men or women in Parliament, and try to consider the millions of women who are grossly underpaid for doing the same work or work of the same value. That is something I think should be a key issue for us. In 1976, we adopted a directive, but the equal pay there should be is still not forthcoming. That is perhaps a more important perspective than that of whether there should be one or two more women. I also think it is a good day that has been chosen for the international day of action, namely my birthday.
Thank you for that contribution, Freddy, and happy birthday!
Mr President, today, on International Women’s Day, I wish not only to draw attention to the entire issue of discrimination against women, but also to raise the issue of women who are victims of war. Today, we must remember the suffering of women who are victims of war, in Iraq, in Palestine, and in so many other countries. I hope that we use this day to remind people of the need to eradicate war and to contribute to ending these conflicts, such as the illegal occupation of Iraq, the humiliation of the Palestinian people and of women who are suffering on a daily basis as a result of this unjust war. I also wish to remind you that the World Social Forum has called on us all to take part, on 20 March, in the demonstrations against the war, to safeguard peace, on the first anniversary of the war waged against Iraq by the United States, the United Kingdom and their allies and to call for an end of the occupation of Iraq, to call for peace.
Mr President, today also – International Women’s Day – I would like to make an appeal to this House. I am not going to talk about discrimination – other Members have done that already – but I will say that I believe violence against women is a problem throughout the world, and particularly in my State, and that both the institutions and society must accept that it is necessary to resolve it.
I would ask this House for a minute’s silence, both for the 13 women who have died already this year in Spain and for those who have been murdered elsewhere in the world.
Mr President, it is good that a new high-level group is being set up genuinely to tackle gender mainstreamingin the institutions of the EU. It is, unfortunately, not the first time that we are being given such promises and are taking that responsibility upon ourselves. It is what all the Member States, their governments and their politicians have done ever since the Beijing Conference of 1995. Unfortunately, it seems that we have, at best, taught ourselves a new expression. More often than not, everything continues, however, in the same old way.
I am going to be a bit naughty here. We are to debate the privatisation of water. I should like to know how much account has been taken of women’s needs and women’s rights in the debate on the proposal to privatise water in the European Union. Of course, this will also be a signal beyond the borders of the EU.
– Mr President, exactly 38 years ago, in this very House, which was then known as the Assembly, I delivered my first report on women – and men, of course. It was report No 69, and it had to do with maternity protection. At that time I was the youngest Member of Parliament and, including me, there were only two women Members. Today I am, unfortunately, the oldest woman in the House, yet this does enable me to make a fair assessment of the progress we have made since then, and of the contribution of the policy of equal treatment and opportunity between men and women, particularly since 1975.
Instead of moaning incessantly, as though we were at the Wailing Wall, we would be better advised to enter headlong into the debate. Over the course of the fifteen years that I have spent here, the Commission would have been better off submitting the legislative proposals that we have repeatedly called for. As regards the 1986 Directive on equal treatment of self-employed workers, for example, including those working in agriculture, I draw your attention to our demands for a Directive on the status of spouses, which is so important to the millions of invisible workers, mostly self-employed women working in agriculture. Nothing has been done. I also draw your attention to the own-initiative report in which I called for a framework directive on the entitlement to share pension rights in the event of divorce, a major issue for all women.
Sadly, nothing has happened, which is something that I regret, because it is a waste of time to have mature debates and eloquent speeches on 8 March if we do not submit legislative proposals that will genuinely advance the policy and the equal treatment of men and women.
Mr President, apart from you, I think I am the only Liberal here, and that is why I want to intervene.
As one of the few men in the Committee on Women’s Rights and Equal Opportunities, I think it is only right to thank you, Mr President, for this initiative. Unlike my fellow MEP, Mrs Eriksson, I have the greatest confidence that the work you are now getting under way will also lead to a result. It is not necessarily the case that everyone in this Parliament is just talking for talking’s sake.
Enlargement is constructive, necessary and incredibly important historically. Naturally, we must not, however, turn away from the problem addressed by Mrs Gröner. There are, in actual fact, more grey suits in this House. That is a concern, and it is something we must be able to acknowledge. To Mr Blak, I should like to say: you are of course a Socialist and might reasonably be expected to be alert to structures. That is what, as Socialists, you teach each other to be. I am a Liberal, but even I am able to see structures, and there are structures in this House. Clearly, it is significant if more women come into this House to take decisions. That is something I believe Mr Blak can also appreciate.
The Minutes of the sitting of Thursday, 26 February 2004 have been distributed. Are there any comments?
– Mr President, detailed examination of the Minutes reveals, to my regret, that I forgot to sign in at the previous part-session in Brussels. I did attend and vote, so perhaps you would be so kind as to add my name to the attendance list.
The Minutes will be amended accordingly.
(1)
The final draft agenda as drawn up pursuant to Rules 110 and 110a of the Rules of Procedure by the Conference of Presidents at its meeting of Thursday, 4 March 2004 has been distributed. The following changes have been proposed:
As regards the reports by Mr Obiols i Germà and Mr Salafranca Sánchez-Neyra respectively on political dialogue and cooperation agreements with Central America (A5-0120/2004) and the Andean Community (A5-0119/2004), I have received a request from the PPE-DE Group for these reports to be held over to a later part-session.
Mr President, I would like to say that it would be desirable for these debates on agreements for political dialogue and cooperation with the countries of Central America and the Andean Community to take place in the presence of the Commissioner responsible, Mr Patten, who has expressed his interest in being present.
Therefore, Mr President, on behalf of my group, and I hope with the agreement of Mr Obiols i Germà, I would request that these debates be postponed until one of Parliament’s future sittings which Mr Patten can attend.
I should like to remind the House that 80 reports are expected to be on the agenda for the March II part-session and 85 reports for the April part-session.
As regards the report by Mr Kronberger (A5-0047/2004) on the quality of ambient air, I have received a request from the PSE Group to hold over the vote to a later part-session.
. – Mr President, we would like, if at all possible to get this report dealt with before the end of this Parliamentary term by using a first reading agreement, which would mean that we would have to hold the debate this week but defer the vote until April, in order to be able to negotiate agreement with the Council. When it comes to the vote, there will be, at most, a very narrow majority. It may be that the decision, be it favourable or unfavourable, will be taken by a very small number of votes, and then, in any case, at least 50% of MEPs – to be fairly precise about it – will be less than happy. I would ask that we should debate the report tomorrow but defer the vote to April, by which time we will have been able to discuss matters with the Council. Preparations have, in essence, been made for this, so we may yet be able to conclude a first reading agreement.
– Mr President, I do not believe there was any need for further deliberation. There was in committee when we asked for an expert opinion, or rather, a cost-benefit analysis, on this report to be drawn up, something that you, Mr Kronberger, opposed. Now that it has been produced, and makes perfectly clear in what direction policy must go, I cannot see any reason to hold over the vote rather than have it today or this week, quite simply because we already have far too many reports to deal with in the other Strasbourg sittings.
If Mr Kronberger joins us, he will be on the right side. I do ask, though, that the vote should take place.
– Thank you Mr President. We do not want to discuss the substance of the report; we have already had a debate about it in committee. Although we did indeed get the expert opinion to which Mr Florenz referred, it did not back up his arguments but those of my group and also Mr Kronberger’s approach. It makes sense to hold over the vote. We are at the end of a parliamentary term and want, if possible, to come to an agreement at first reading, so that we will not have to start from the beginning again when the House reconvenes, going through first reading again and then debating the common position. Having the vote itself at the next sitting will not take up much time, and so I ask you, Mr President, to put it to the vote. This is what my group will be asking for and thereby supporting Mr Kronberger in having just the debate this week.
I have received a request from the Verts/ALE Group for Council and Commission statements on the lessons to be learned and the prospects for the European Union one year after the war in Iraq.
– Mr President, ladies and gentlemen, it is obvious to everybody; we must discuss not only the events in Iraq, but also the lessons that the EU can learn from them. One year after the war, I feel that the time is right for us to investigate why these differences occurred and why the EU now needs a common position. I feel it would be wrong to postpone such a debate until some future date. You, Mr President, have yourself just reminded us of the large number of reports planned for the coming sessions. Our group has, consequently, called for a debate on Iraq to be held during this session.
As regards the Commission statement on the effect on the marine environment of low frequency active sonar, I have received a request from the Verts/ALE Group for motions for resolutions to be tabled to wind up the debate.
Mr President, the issue of low-level sonar and marine life is one that Parliament has debated in the past. It has been discussed in the Committee on Petitions, all sorts of promises have been made and we are due to debate it again this week, but so far we have seen precious little action. Therefore, our Group felt it would be useful for Parliament to take this opportunity to pass a resolution on this issue so that the Council and Commission are unable to forget what Parliament has asked for in the past. We would therefore request that the debate be wound up with a resolution.
Mr President, I should like to draw this House’s attention to the Commission’s refusal to follow up, within the framework of interinstitutional accords, a request for information regarding the possible award of EUR 230 million Euratom funding to the Cernavoda nuclear complex. As a rapporteur on the liberalisation of the electricity market, I feel politically responsible for ensuring fair competition in this market.
I asked the Commission to provide us, as it is required to do by the Espoo convention, with the environmental impact study, along with the report on public participation. The Commission has not submitted the documents concerned to our committee within the established time frame. This is confirmation, if further confirmation were needed, of the Commission’s blatant lack of transparency when it comes to the nuclear issue. I should therefore like to request your support, Mr President, in compelling the Commission to comply with the right to information, as provided for in the interinstitutional accords.
I will take up that matter and correspond with the Commission and with you in due course.
Mr President, I wanted to draw this House’s attention to an event that is stirring up feeling in the hearts and minds of Italians. There is a terrorist – called Cesare Battisti – condemned in Italy for four murders by a judgment that has the force of ‘resjudicata’. On 7 April, the French judiciary will have to decide whether or not to grant extradition of this terrorist to Italy. I have a great deal of respect for the judiciary but I believe that it would be a serious error not to grant extradition. It would be an attack on Europe, it would show that Europe is not a reality. It has been proven that terrorism has links in France, Italy and Spain. Young terrorists in Italy have struck more than once in recent years and are trained by Italian terrorists that are in jail. Not granting extradition would mean giving a negative signal to these people. I hope that everyone in this Parliament supports this call – even the left, given that today an important representative from the Italian left has spoken in very strong terms to call for the extradition of this terrorist.
Mr President, two weeks ago Mr Tannock asked you to rule on the status of the STOA report on inedibles in foodstuffs after the STOA Panel voted not to publish it. Can I remind you that the STOA articles of association state that there should not be votes on research projects from that committee which have been commissioned by this Parliament. 'The results ... shall not be adopted, nor voted upon, nor be regarded as a STOA or Parliamentary report.'
What are we to tell our constituents who ask for research before reassurance, wherever it leads? What steps will you take to ensure that this report, whether it is troubling or mundane, becomes the property of us all and cannot be expunged by a powerful lobby?
Mr Whitehead, as you will know, the report was requested by the Committee on the Environment, Public Health and Consumer Policy. The report was sent to that committee. As regards its wider publication, I note the point you make. This was not a decision of the Presidency of Parliament. I note your concern regarding the procedures; I will seek advice as to whether they have been breached and will come back to you on the matter – and only on that matter. I will check whether due process has been followed. If it has, I will not try to interpose.
Mr President, you will perhaps be aware of the serious allegation on the front page of today's newspaper that the British Government tried to muzzle its own top scientific adviser when he warned that global warming was a more serious threat than international terrorism. This follows from the US Administration's failure earlier this year to continue policy drafting on the back of the Arctic Council's Arctic Climate Impact Assessment. This is a huge scientific report and the US response is entirely untenable.
Last Friday I attended, on behalf of this Parliament, a meeting of Arctic parliamentarians. We listened in shock to the various scientific presentations and the US reaction. Can we please try to ensure that both Commission and Council take seriously their various involvements at all levels with the Arctic Council and support open dialogue and action on this important global issue. It must not be hushed up, covered up, slowed down to please the US or anyone. If self-interest serves, then perhaps we might note that the latest scientific evidence forecasts that Europe will get colder.
Mr President, I wish to draw your attention and that of the House to a serious problem that has arisen in Mozambique involving the alleged trafficking of human organs. Unfortunately, we were not able to reach consensus in the Conference of Presidents on tabling an urgent debate on the issue for this sitting and this is why I ask you to ensure that, at the next sitting, provided no other urgent debates are tabled, the matter can be dealt with by a Communication from the Commission and the Council, to which I have been addressing questions since January.
This is an extremely serious matter. In recent months, we have received reports that between fifty and one hundred children have disappeared, but the full extent of the phenomenon is not known. Since the issue became a matter of public knowledge in January, the interest of the Portuguese public has grown, as has the interest in Spain, because some Spanish missionaries have been threatened. In Brazil, a Brazilian Lutheran missionary who spoke out against this trafficking in Mozambique was murdered recently. The newspaper and the BBC have both covered the issue and this House cannot continue to ignore the matter.
This holds all the more true because, unfortunately, the Council is dragging its feet on the Greek Presidency’s proposal for a framework decision on the trafficking in organs, which we examined in this Chamber last October and, consequently, some information must be provided on this problem in general and more specifically on the tragedy unfolding in Mozambique.
I take note of that and would ask the group leaders to do the same for the next Conference of Presidents.
Mr President, I am speaking for Maurizio Puddu, who is the President of the Italian Association for Victims of Terrorism and who signed a letter sent to some newspapers yesterday as ‘European citizen’. The letter was addressed to Mrs Barbara Spinelli. ‘Cesare Battisti’s release by the French judicial authorities is baffling us, and I can assure you that it is also baffling the majority of Italian citizens, whatever their political stance. For us, murder and violence can never be defended. For us, the fact that terrorists maimed and murdered for ideological reasons, as they claim to do, does not make it any better, if anything it makes it worse. They and their friends will always find a thousand and one words to evade and falsify the past and continue to insult the memory of the dead. We call on the French – those of the great historical tradition that we so loved – to respect our law, which in this case has the natural right to respect human life on its side, which cannot be confused with any State reason.’ I also made this speech on behalf of Mrs Napoletano.
Mr President, at Dundrennan, in my constituency in the south-west of Scotland, there is a firing range where depleted uranium shells are used for practice. I receive many letters of complaint and concern about this. One recently drew my attention to the fact that over the years nearly 29 tonnes of depleted uranium have been deposited in the waters off south-west Scotland, therefore also affecting the Irish Sea.
I have been asked to draw this to the attention of Mrs Wallström and shall certainly be writing to her about it too. I am glad she is here today and that the Irish presidency is also present. It is a matter of serious concern that this dangerous substance is being fired in considerable quantities into waters which drain tidally into the Irish Sea, affecting at least two EU Member States, in probable violation of the Convention on the Prevention of Marine Pollution by the Dumping of Wastes and Other Matter, 1972, as extended by recent protocols.
Mr President, the dramatic fall from power of President Aristide in Haiti and the undemocratic and increasingly repressive measures by President Chávez of Venezuela to thwart the will of his people to hold a recall referendum represent a worrying trend in Latin America, as Aristide becomes the sixth democratically elected leader in that region to be ousted from power since 1999. We cannot be complacent about Latin America and take the huge achievement of spreading democracy there for granted. The EU must work closely with the US to stabilise this process.
Mr Aristide took refuge in Africa, another continent sadly ravaged by civil wars, dictatorships and failed states. This House will welcome the announcement that the EU-inspired African Union, still in its infancy since being founded in 2002, will shortly have its first Pan-African Parliament meeting in Addis Ababa and plans somewhat ambitiously to set up a security council with a standing army to prevent future conflicts on that continent. Will you, Mr President, send this Parliament's greetings and best wishes?
I have taken a positive note of that request.
Mr President, I wish to inform the House of the appearance in the Spanish media last week of a document from the European Commission’s Environment Directorate-General on the Spanish Government’s National Hydrological Plan and its funding by the European Union.
Specifically, this document states that the request presented by the Government overstates the demand for water and underestimates the cost of the work, that the alternatives to the diversion have not been properly analysed and that the protection of the Ebro Delta has not been properly provided for.
The possible alternatives must be analysed, Mr President, water is necessary, but it is also scarce. The European Union must only fund projects which offer the necessary guarantees and which do not prejudice any of its inhabitants.
– Mr President, I am sorry to trouble you and the Members of this House again with an issue with which they are all too familiar – that of Chechnya. It would appear that there is no limit to the appalling nature of Russian policy in Chechnya. Seventeen members of the family of Umar Khanbiev, the Chechen Health Minister – who was received by our president, Mrs Fontaine, and by a number of group presidents and Members of this House – have been arrested, following speeches he had made, in this House and in various other forums, in favour of a political solution. I feel that Mr Putin, the President of a so-called democracy, has reacted in an absolutely disgraceful manner.
I hope, Mr President, that you can meet Mr Khanbiev tomorrow, when he comes to Parliament. I also hope that the numerous Members of this House who have already met him will wish to express their solidarity to him in person, tomorrow and on Wednesday. I feel that Parliament must persevere with the brave and laudable positions that it has already adopted on Chechnya. We cannot let Russia do what it is doing in Chechnya. It is totally unacceptable.
Mr President, next week Mr Theo van Boven, the special rapporteur of the United Nations Commission on Human Rights on the question of torture, who is known for his great independence and integrity, will present his report to the United Nations in Geneva, fulfilling the mandate conferred on him.
In its conclusions the report states that action against torture in Spain is no less of a pressing need today than it used to be in the past. One illustration of that was given last week when three indicted young Basques accused of transporting explosives complained of continuous torture and ill-treatment during their five days held incommunicado in the Guardia Civil headquarters.
Mr van Boven said at last week's press conference that incommunicado detention 'not only creates the conditions for torture to take place', the measure itself can constitute 'cruel, merciless treatment'.
Mr President, although it appears that some people's shame and capacity to provoke knows no limits, I am always amazed that the only Member of this House who has not been able to condemn a single one of the attacks carried out by his friends, the cowardly murderers of the terrorist group ETA, should refer to an apparent defence of human rights. While, moreover, it is grave and condemnable, Mr President, to violate the right to life, it is even more so to take advantage of the freedom that comes with being a Member of this House to justify the unjustifiable or defend the indefensible through words or through guilty silence.
Mr President, our only comfort is the knowledge that, for legal reasons, during the next legislature we will not have to listen to this type of comment so lacking in solidarity, which is contrary to Parliament’s positions and which undervalues the rights of victims.
Mr President, ladies and gentlemen, following on from Mr Ribeiro e Castro’s speech, I too wish to alert the House to the cruel, and brutal trade in human organs that is taking place in northern Mozambique, near the town of Nampula. This cruel and brutal trade is unacceptable, must be condemned and must shock people into action.
Mr President, the European Parliament must do something; it must protest – it must take action to ensure that this trade ceases and that this brutality is ended. I would ask you to write to the President of the Republic of Mozambique and to the President of that country’s National Assembly to express the concern of Members of the European Parliament at a truly appalling situation.
– Mr President, we will, this week, be meeting survivors of the war in Congo that has already claimed 3 500 000 victims. While the international community remains completely indifferent, that country has for years endured a conflict that is still continuing. I rejoice that peace is – apparently – underway, and hope that those involved will experience this in the same way, because at the moment, the conflict in Kivu is, to all intents and purposes, still very definitely ongoing. For women, in particular, the situation remains bleak. I have heard dreadful accounts of children as young as 10 and grandmothers aged 70, and of women whose ages range between the two, mothers and others, who have become the victims of systematic rape as some kind of weapon of war. I think we should do more to prevent this kind of violence from being trivialised, to condemn it and help the victims. After all, justice will never prevail if the source of life is killed.
I apologise to those who did not get to speak in this item, but we must now begin the first debate.
The next item is the joint debate on:
- Oral question (O-0011/2004/rev 1 – B5-0065/2004) by Anna Karamanou to the Commission, on behalf of the Committee on Women's Rights and Equal Opportunities, on gender equality;
- Recommendation for second reading (A5-0083/2004) from the Committee on Women's Rights and Equal Opportunities, on the Council common position for adopting a European Parliament and Council decision adopting a programme of Community action (2004-2008) to prevent and combat violence against children, young people and women and to protect victims and groups at risk (the Daphne II programme) (Rapporteur: Lissy Gröner);
- Report (A5-0092/2004) by Regina Bastos, on behalf of the Committee on Women's Rights and Equal Opportunities, on reconciling professional, family and private lives;
and
- Report (A5-0102/2004) by Elena Valenciano Martínez-Orozco, on behalf of the Committee on Women's Rights and Equal Opportunities, on the situation of women from minority groups in the European Union.
Mr President, I am particularly honoured on International Women’s Day to intervene in plenary within the framework of the procedure for oral questions.
Mr President, today is International Women’s Day, which coincides with the 20th anniversary of the existence and achievements of the Committee on Women’s Rights and Equal Opportunities of our Parliament, which provides a very good opportunity to take stock of and evaluate our policy on gender equality. Without doubt, important progress has been made over the last twenty years in all sectors, thanks to the political initiatives taken at parliamentary and national level and the initiatives taken by the Committee on Women’s Rights and Equal Opportunities of the European Parliament, and I should like to take this opportunity to thank President Cox for his support.
The participation of women in the European Parliament rose from 6% of the appointed Parliament to 16% in 1979, when the first elections were held, and to 31% in 1999. We are aiming for and hoping that this percentage will increase still further in the forthcoming elections in the enlarged Europe of the 25. Gender equality and the full realisation of the productive potential of women are now recognised by all as the to achieving the Lisbon strategy and to strengthening our participative democracy. Without doubt over the last 20 years, the greatest progress has been made in the participation and performances of women at all levels of education, given that today they account for 55% of graduates in the European Union. Nonetheless, despite the undisputed achievements, significant differences and discrepancies continue to exist between the two sexes in all sectors, as stated in the Commission’s first annual report, which will be discussed at the spring European Council in a few days’ time.
Violence against women, trafficking in human beings, unemployment, incompatibility between professional and private life, inadequate care facilities for children and the elderly, inequalities in pay and promotion are burning issues which urgently need to be resolved, in that they relate directly both to the infringement of rights and to the sustainability and competitiveness of the economy. Unfortunately, it is with concern and sadness that we note that numerous Member States, despite having incorporated all the Community directives into their national legislation, do not show willing to promote flanking measures which would result in the abolition of inequalities. It is disappointing that numerous Member States hardly even follow the Council’s recommendations. Looking back over the last five years, the review of the directive on equal treatment in the workplace and the promotion of gender mainstreaming were an important milestone in promoting equal opportunities.
Nonetheless, because we cannot talk of equality of the sexes only in the workplace, we welcome the initiative by Mrs Diamantopoulou for a new directive based on Article 13 of the Treaty, which will ban any discrimination in access to goods and services. It is a fact that, with our joint efforts and within the framework of the future European constitution, we can slowly but surely bridge the gender gap in the Union and act as a shining example to the rest of the world, to areas of the planet in which women are still fighting for their fundamental human rights.
As we approach the tenth anniversary of the UN World Conference in Beijing in 1995, where 180 governments agreed on a joint action platform in order to promote women’s rights, we find that those commitments have not been honoured. Women still account for 70% of the poor in the world, girls in sub-Saharan Africa are six times more at risk than boys of infection with the HIV virus, four million women and children are victims of violence and sexual exploitation; at the same time, women only hold 15.2% of parliamentary seats. That is why, including within the framework of the new challenges being created by the development of technology and the globalisation of the economy, we need to renew and step up action on women’s rights in the aim of achieving democratic and participative global intergovernmentalism which will safeguard the fair distribution of the resources of the planet, sexual equality and sustainable development for everyone. We can discuss this at a new conference, which we shall call ‘Beijing +10’ and for which we await the relevant initiative by the Commission.
Commissioner, I should like to ask you to reply to the topical questions which I shall put to you. First, what are the specific results of the work by the team of Commissioners for the promotion of equality? Secondly, does the Commission agree to the appointment of a Commissioner, the main item in whose portfolio will be gender equality? Also, although the Council representatives are not here, we have asked the Council to request that the Member States submit a list of three candidate Commissioners who represent both sexes, in order to achieve a balanced composition of the new Commission from the gender point of view. This proposal has already been submitted by the Convention.
. – Mr President, Commissioner, ladies and gentlemen, it augurs well that we are holding this debate on International Women’s Day, and thereby bringing our commitment to such things as the combating of violence to the attention of the countries from which we come. Mrs Karamanou has alluded to the many things we have achieved since Finland, a century ago, became the first country in Europe to give women the vote; the results have been many, they alone count, and not one of them just happened; women always had to fight hard for them.
Speaking as the rapporteur on the Daphne programme, I would describe the situation facing us today as the tip of an iceberg; I refer to the trial of Marc Dutroux, a case that we can expect to disclose a veritable morass of violence against women and children. One might say that we can see the initiative that led to the Daphne programme ten years ago, at a time when Dutroux’ crimes came to light, now forming a direct link with the programme’s second stage, aimed at preventing and combating violence against children, young people and women. This second stage, running from 2004 to 2008, is accompanied by a substantial increase in resources, and I have to remind you that we now have EUR 10 million per annum as against EUR 5 million per annum in the first stage. Although this is still a mere drop in the ocean, doubling the annual budget in this way is urgently necessary, as Daphne I was able to fund only 13% of the good projects.
Much of the knowledge gained from the first stage of Daphne was incorporated into the new programme. We had a long battle with the Commission and the Council to get a helpdesk set up for NGO’s seeking help from the programme for the first time, especially those in the new Member States, where the structures of NGOs for women are still very weak. What is now Amendment No 5 is a form of words to which the Council can agree, and I hope that we will soon have an agreement on this.
The draft report also includes a proposal to declare 2006 the European Year Against Violence, to inaugurate a wide-ranging public debate aimed at developing further initiatives to halt the advance of the deadly virus of violence. I am able to mention only a few of them: there has been a dramatic increase in trafficking in women, and, according to the International Organisation for Migration, 500 000 women have been smuggled into the European Union in order to be sexually exploited and forced into prostitution. That figure has now risen to 800 000, and the well-organised criminal slave trading rings – for that is what I call them – do not shrink from trafficking in children as well.
One of our amendments deflected a Council proposal to the effect that the Daphne II programme should concentrate more on offenders. We did not see why resources that were in any case meagre should be taken away from the victims, and offenders identified as a target group. More to the point, the preventive measures under Daphne I already facilitate work with offenders and victims and bring the two together. Informal dialogue between the Council, the Commission and my committee made it possible for us to agree on proposals, which we put to the Committee on Women’s Rights and Equal Opportunities as amendments. If we were to find a broad majority to support these amendments tomorrow, it would send a clear message to women – and not only to women, but also to organisations in Europe, that we are joining battle against violence, and that we will not stand idly by while gangs of criminals make billions.
My thanks go to the Commission, above all to Commissioner Vitorino, and to the Irish and Italian presidencies of the Council for their cooperation; I hope that we can expect broad support for these five amendments tomorrow, and that the Common Position, as thus amended, can then enter into force without delay, for the programme for the necessary task of combating violence is urgently needed.
.  Mr President, Commissioner, ladies and gentlemen, reconciling professional, family and private lives is a crucial aspect of making gender equality a reality. It is therefore a privilege today to be able to present and discuss my own report on this issue. Today, 8 March, is most appropriate because it marks International Women’s Day and because this year, 2004, has been designated International Year of the Family.
We are well aware that professional life, family life and private life are all aspects of our lives but at the same time, they form three complementary lives. Promoting equality between men and women is a key Community task, which entails the need to compensate for the disadvantages faced by women as regards conditions of access to and participation in the labour market, and the disadvantages faced by men as regards conditions for participation in family life.
In the 1990s, this area received a substantial boost and a great deal of Community legislation was implemented in this field. Member States’ policies, however, lack coherence. Against this backdrop, two issues must be examined: firstly, the demographic challenge. On the one hand, the ageing of the population requires a greater influx of human resources into the labour market and access to this market must be equal for both men and women. On the other hand, there is a need for family policies that favour demographic growth. The second issue is the challenge of economic growth, which requires measures that provide incentives for women’s participation in the labour market.
Making policies coherent above all requires a balance to be struck between these two issues. Without this balance, they will remain at odds with one another and reconciling professional, family and private lives will be seriously endangered. I believe the key point in this issue is that women must always be free to choose between working when they have children or staying at home. Measures must, therefore, be in place to enable women to make this choice without their careers or their family and private lives suffering as a result.
The diversity of situations must be emphasised and taken into account. I wish to highlight the fact that in the EU, one woman in six between the ages of 25 and 54 is not in paid employment, in other words, is neither employed nor unemployed, because of family responsibilities or because she is not able to reconcile professional and family life. Obstructing or hampering women’s entry into the labour market is a factor for lower productivity in Europe. The disparities between Member States from northern Europe and those from the south speak for themselves. We must focus on the good practices employed by our partners in Denmark, Sweden and Finland, who have the highest rates of female employment. In Sweden, women have a large choice of crèches. Denmark devotes 3.8% of its national wealth to family policies, more than any other European country and its birth rate stands at 1.73%, also one of the highest in the EU.
All of the parties involved in this field, families, national, local and regional authorities and the social partners, must be involved. The Lisbon conclusions state that the balanced participation of men and women in professional and family lives, which is in the interest of men as well as of women, is a key factor for progress in society, with maternity, paternity and children’s rights being extremely important social values that must be protected by society, by the Member States and by the European Community.
Genuine equality between women and men in both the public and private domains must be accepted by society as a prerequisite for democracy, a requirement for citizenship and as a guarantee for individual autonomy and freedom, which should be reflected in all EU policies. The objectives of the Lisbon and Barcelona European Councils throw down major challenges to the European Union and call for innovative measures. I shall confine myself to suggesting a few: the current Member States and those about to join must monitor the impact of their policies on families. The innovative concept of ‘family mainstreaming’ must be viewed as distinct from the concept of gender mainstreaming. Businesses must be made aware of reconciling professional and family lives as a right pertaining to their employees, as a social obligation and as an essential tool for promoting higher productivity.
In conjunction with the social partners, a guide to good practice must be drawn up for companies, which also publicises success stories. The organisation of work, specifically promoting part-time work, reduced working hours and teleworking could be one solution. Setting up Internet sites containing databases of services useful to workers and publicising existing support structures, informing employers and providing incentives for them to establish or maintain social support structures that facilitate the reconciliation of family and professional lives, granting firms tax exemptions or reductions, providing assistance, for example in the form of cash benefits or vouchers (childcare vouchers, vouchers for the recruitment of home helps, etc, special support for single-parent families and for single mothers, specifically in terms of taxation, family support and family credits. These are all ambitious measures that are much needed, because we must make progress in this field. As rapporteur, therefore, I should like to ask the Commission to put in place the necessary mechanisms for drafting a framework directive on reconciling professional, family and private lives, so as to ensure that all Member States, current and future, have the appropriate tools and responses with which to meet the challenges of equal opportunities, economic growth and the demographic challenge.
Mr President, Commissioner, it is an honour for me to present the very important report on the situation of women from minority groups in the European Union on behalf of the rapporteur, Mrs Elena Valenciano, who is unable to be present at today’s sitting.
The report refers to three minority groups: disabled women, migrant women and Roma women, and focuses on the problem of the cloak of silence which hides their situation. These women remain in the shadows, in that they are hiding behind the men who belong to their groups. In order to make a more accurate analysis, the rapporteur proposes different actions for the minority groups referred to in the report, such as, for example, the development of statistics and the carrying out of a specific study, the involvement of these women in decision-making procedures, the promotion of information technology, training and education and protection of their sexual and reproductive health.
The rapporteur thanks these organisations of the three minorities for their support to women and for the good cooperation which she had while drafting this report.
First, as far as disabled women are concerned, there are 44 600 000 people with disabilities in the European Union, which is 15.7% of European citizens, set to rise to 25% as the European Union enlarges. It is estimated that women account for 51% of the overall disabled population. However, there is a basis for thinking that this percentage could be higher: 53%, rising to 58% by 2015. Compared to the 55% of able-bodied women in employment, only 25% of disabled women work. It is usually a job of inferior status, low paid and with fewer advantages than are enjoyed by disabled men. The problem is that there is no career guidance designed to meet the specific needs of disabled women. Violence is not only a frequent occurrence in the lives of disabled women, but on many occasions the very cause of the disability. It is estimated that violence is the main cause of death and disability worldwide, ahead of cancer, road accidents or even war, for women aged between 16 and 45.
Secondly, in relation to migrant women, according to UN overall figures from 1990 – unfortunately we do not have more recent data – there are 12 million migrant women in Europe. This number is, of course, continuing to rise, even though no precise data are available. Poverty and social instability are central factors in the lives of migrant women. Difficulty in gaining access to the labour market as a result of cultural and linguistic barriers, the lack of recognition of their professional qualifications, stereotypes and prejudice, racism and the disregard for their rights keep female immigrants confined to the lower ranks of the labour market or to the black economy, or dependent on men for their survival. Many of these women remain at home working as carers and cleaners, stuck in the traditional female role with the resulting social isolation and lack of access to basic social services, and marginalised in the process of upward social mobility, which creates a chain reaction of social exclusion. The closing of borders and restrictions on immigration increase the role of unofficial networks and the profits made by mafia-style networks that traffic in human beings. In the case of women who are victims of trafficking for the purposes of sexual exploitation, the granting of temporary residence permits must be encouraged.
As far as Roma women are concerned, there are approximately 8 to 10 million Roma in Europe, although the still traditionally nomadic nature of this people means current figures are unreliable. The figures in use should therefore be treated with caution. The population census puts the percentage of Roma women at 51%, which is comparable to the figure for women in general. There is a high birth rate among the Roma population as well as high rates of adult and infant mortality. The women usually marry very young and bear their first child earlier than in other ethnic groups. Life expectancy is 13 and 17 years shorter for Roma men and women respectively than for the rest of the population. A high birth rate combined with a high mortality rate makes for a mostly young Roma population. 80% are younger than 34, whilst 43% are under 14 years.
Let us take advantage of today’s International Women’s Day to decide to turn our attention and thoughts to and take specific action in connection with these women from minority groups in the European Union.
. Mr President, I welcome this joint debate on International Women's Day on the issues relevant to millions of women. This is a day not only to celebrate but also to reflect.
What are we celebrating? Certainly the progress we have made towards gender equality in the European Union and also our solidarity with women around the world in all countries, remembering in particular those living in conflict and poverty whose rights are violated daily. We must also reflect on how far we have really progressed. That may make us wonder whether we really have so much to celebrate.
The European Union is on the eve of an historic enlargement and we are about to become a Union of 450 million people, more than half of whom are women and girls. Yet we still cannot say that women in general enjoy the same status as men in European societies. Nor are they properly represented at national and international decision-making levels. Violence and trafficking in women or, rather, sex slavery – which is the real word for it – remain scourges that we have not been able to tackle effectively enough.
On the other hand, it is true that we have made considerable progress in the last 50 years, with the European Parliament being a key player. We have to build on those achievements and ensure that the recently proposed equal-treatment legislation outside the labour market will become European law. We must do everything in our power to ensure a balanced representation of women in the next European Parliament.
Gender equality goes hand in hand with democracy at all levels. Women's rights are human rights. Freedom from discrimination embodied in the Charter of Fundamental Rights is the cornerstone of democracy. But democracy requires more than an absence of discrimination: it needs governance. Good governance means sharing the power to make decisions in politics, economic and social life, public administration and in the home. We still have a long way to go.
I shall start by answering Mrs Karamanou. The Commission discussed the results of its activities to promote gender equality at the meeting of the Group of Commissioners on Equal Opportunities last Wednesday. We were both there. This meeting is arranged every year, It is chaired by President Prodi and attended by Members of this Parliament, also the Council presidency, the Committee of the Regions and the European Economic and Social Committee, Commissioners responsible for the issues on the agenda, the chairpersons of the European Women's Lobby and the Advisory Committee on Equal Opportunities for Women and Men.
I would stress that the Group of Commissioners has an important role to play in raising the visibility of gender-equality policies and it has been actively promoting gender equality in several areas. The Commission can claim several successes in this area. One recent example is the adoption in November 2003 of the proposal for a new directive on discrimination based on sex in the area of access to and supply of goods and services. Another example is the first report on equality between women and men, requested by Heads of State and Government for the Spring Council, which was adopted by the Commission on 19 February. This report sets out the challenges ahead, as well as policy orientations for the future, in particular in relation to a new enlarged Europe.
Moreover, it should be noted that in its latest spring report the Commission calls on Heads of State and Government to commit themselves to adopting the new anti-discrimination directive before March 2005 and this proves clearly that gender equality remains a top priority on the agendas of the Council and Commission.
Apart from the modernisation and extension of legislation, the Commission has pursued the promotion of gender equality in the framework of the European employment strategy and of the social policy agenda. Gender mainstreaming – incorporating gender equality in all policy fields and at all stages of policy-making – has started to be implemented, along with other measures, both in Member States and at EU level. This is reflected not only in specific objectives and guidelines in the open method of coordination in the areas of employment, social inclusion and social protection, but also in efforts to close gender gaps in education, training and research. This approach is included in the steering documents on the Structural Funds.
The Commission has also undertaken concrete initiatives to improve the implementation of gender mainstreaming in development and external relations policy. Furthermore, it applies a proactive staff policy within its own services. Apart from this, an intensive exchange of views between the European Parliament and the Commission concerning the implementation of gender budgeting has taken place.
Regarding Mrs Karamanou's second question, the current Commission cannot make any commitment on how the new Commission will organise its work and what the main issues of the portfolios will be. However, the fundamental commitment to promote gender equality in European policies and measures will not change. Nevertheless, a high-level mechanism dealing horizontally with equality is fundamental, as it ensures high-level leadership. A top-down approach – which is also necessary – enhances visibility of equality issues and promotes networking. Specific arrangements regarding the functioning of such a group will have to be decided by the next college.
I would like to warmly thank Mrs Gröner, the rapporteur on the Daphne II programme, for her cooperation and the quality of her work on this proposal which is equally important for Parliament and the Commission. The Commission attaches great importance to the renewal of the Daphne programme, which clearly meets a deeply felt need within the voluntary sector and the general public.
Our aim is to establish a second phase of the Daphne programme for the period 2004-2008, building on the four years' experience gained during the implementation of the current Daphne I programme. All areas of violence, such as domestic violence, violence in schools and institutions, in the workplace, commercial sexual exploitation, genital mutilation, health impact, gender violence, trafficking – it is sad that there is such a long list of violence against women – remain important and should be the subject of actions. Organisations responsible for assisting victims are still the best channels for reaching and helping the beneficiaries of these actions. In addition, training bodies, universities, voluntary associations, research centres and local authorities are also eligible under the programme.
The programme will contribute to the general objective of providing citizens with a high level of protection from violence, including the protection of their physical and mental health within the framework of an area of freedom, security and justice. It is intended to prevent and combat all forms of violence against children, young people and women. By so doing, the programme will contribute to health and social wellbeing.
The text represents a well-balanced compromise that will enable the Community to resume the combat against violence for another five years with reasonable financial resources. I would also like to thank Parliament for that and for its swift treatment of this decision.
I am glad to confirm that the five amendments modifying the Council's common position are welcomed by the Commission. The first four redefine some concepts and clarify the scope of the programme and the fifth amendment requests the establishment of a help-desk to assist organisations in submitting their projects and subsequently in implementing them. The Commission welcomes this suggestion and is pleased to implement it. This will certainly be a useful tool to help organisations and may, therefore, increase the quality of the proposals that we receive.
Finally, I turn to the Bastos report on reconciling professional, family and private lives. I would like to congratulate the Committee on Women's Rights and Equal Opportunities and in particular Mrs Bastos for this comprehensive own-initiative report. I also take note of the valuable contribution of the Committee on Employment and Social Affairs and its draftsman, Mr Schmid.
May I sit down, Mr President?
On International Women’s Day the President cannot refuse any request. So please take a seat, Mrs Wallström.
. I want to continue speaking, it is just that I am not feeling well. I will try to continue sitting down.
Reconciliation is a key concern at European level in employment and social affairs policies and the issues at stake are the promotion of more and better jobs and ensuring equal rights for men and women. The European Union tackles reconciliation from many different angles, using several instruments, such as legislation, the open method of coordination between Member States, and financing tools.
There are already a number of directives that facilitate the reconciliation of work and family life: the parental leave directive, the pregnant workers' directive and the directive on equal treatment as regards access to employment, vocational training and working conditions. Considering that we are on the eve of the biggest enlargement we have ever had, it is essential to concentrate on the effective implementation of the existing directives.
In December 2003 the Commission launched a re-examination of the working-time directive. The Commission invited comments on the current text of the directive and the need to introduce other initiatives in five areas, including measures to achieve a better reconciliation of work and family life. The Commission thinks that greater compatibility between the private and professional spheres and equality of opportunity between men and women would improve the overall equality of employment. Moreover, these measures would also improve productivity by increasing motivation and availability and by opening up greater opportunities for training. The Commission takes the view that a revision of the working-time directive could encourage the Member States to further improve reconciliation of working and family life.
In addition to legislation, the open method of coordination at European level gives special attention to this issue, in the areas of employment and social inclusion. The European employment strategy strongly encourages Member States and social partners to develop better means for reconciliation. I agree with the opinion expressed in Mrs Bastos' report that better reconciliation not only helps women to access employment and remain at work, but also contributes to reducing the pay gap and gender segregation in the labour market.
In the 2003 national action plans, reconciliation is seen by Member States as the prime factor in decreasing gender gaps. Six Member States set national targets to increase their childcare provisions. Since 2002, six Member States have changed their leave provisions or have committed themselves to improving them, particularly with a view to increasing fathers' take-up. In April the Commission will organise a peer review in Sweden, a country where opportunities to combine family and work underpin strong female participation in the labour market and a relatively high birth rate. Parental benefit is payable for 480 days with 60 days reserved for the father and mother respectively.
Eight countries – five old Member States and two newcomers – will learn from each other about ways of implementing maternity, paternity and parental leave schemes, setting parental benefits and improving access to child care.
The social inclusion process also pays attention to promoting the reconciliation of work and family life in the light of particular problems faced by low-income families. More recently the Commission published a communication on making work pay, which highlights the importance of appropriate reconciliation not only for women but also for men. It analyses the limitations faced by women in accessing the labour market and remaining in employment and presents good practice developed in Member States.
The Structural Funds – in particular the Social Fund, which supports the implementation of the employment strategy in Member States, and the Regional Fund – finance measures aimed at reconciling work in family life. For instance, in Ireland EUR 436 million will be spent over the period 2000-2006 to improve childcare facilities. Reconciliation was also the priority theme of the gender equality programme in 2002. Eighteen transnational projects were selected which focus on awareness-raising actions and exchanges of good practice.
Solutions for better reconciliation of work and family life do not lie in one specific measure. They require the appropriate combination of several instruments and there is a role for everyone to play – the Commission, Member States, social partners, social services and men and women who want to improve the quality of their lives. I very much welcome Parliament's support in strengthening our activities in this field and making full and better use of the existing instruments.
I now come to the last report, by Mrs Martínez-Orozco, on women from minority groups, which is of particular importance – as Mrs Karamanou has already mentioned. I would like to thank the rapporteur, other Members who have contributed to the report, and Mrs Karamanou for her statement.
The European Union has already done a lot to address the problem of multiple discrimination, which is faced by many women living in the European Union, by developing an integrated approach. This integrated approach is reflected in European anti-discrimination legislation and programmes. The racial equality and employment framework directives were adopted in 2000 and have now entered into force. They prohibit discrimination on a variety of grounds, including racial or ethnic origin and disability. They specifically refer to the problem of multiple discrimination and provide protection for women within minorities, as well as women generally.
The Commission shares the concerns expressed by the honourable Member in her report with regard to the delays in implementing these important directives in several Member States. The Commission has already begun to take action to ensure that all women and men living in the EU can benefit from effective protection against discrimination.
Member States are required by European legislation to establish bodies to tackle racial and sex discrimination and the Commission expects that the work of these bodies will help grassroots efforts to prevent discrimination against women from minority groups and to increase the opportunities open to them. As honourable Members are aware, the anti-discrimination directives are supplemented by a 100-million-euro Community action programme to combat discrimination. One of the important objectives of this programme is to tackle discrimination based on multiple factors.
On the issue of the Roma, I share many of the views expressed by the rapporteur. The Commission has also emphasised on several occasions that the elimination of discrimination against the Roma people must go hand in hand with respect for the fundamental rights of Roma women and girls, including respect from within their own community.
Gender equality is a principle of Community law and a fundamental aspect of the European social model. The full participation of women from all walks of life in society and the economy brings with it important economic and social benefits. The Commission reaffirms its commitment to mainstreaming gender equality and disability issues in its programmes and policies.
Mr President, in my opinion of the Committee on Employment and Social Affairs, I emphasised two factors as being of special importance.
Firstly, there are the wage differences between men and women. As a result, families often choose, for purely financial reasons, to have the man work the maximum amount of time – that is to say eight hours and perhaps also overtime – and the woman work part-time. These wage differences, which are not chosen but are, rather, dictated by the wage conditions in the market, must be eliminated if families are to be able freely to choose the pattern of family life that suits them.
The second factor is working hours. It is becoming ever more usual for both men and women to work eight hours per day and, moreover, to have long commuting times to and from work. Thus, both parties may, in practice, have working times of nine to ten hours per day. This pattern entails an intolerable burden, especially for families with children. It leads to stress, burn-out, people going off sick and problems with family life. We must therefore – and I am almost the only person who dares say this nowadays – limit the amount of time spent working to, for example, twelve working hours per family per day. It is therefore crucial that we distribute working time equally between men and women, that is to say six hours for the man and six hours for the woman. Both where families and workplaces are concerned, that is much better than part-time for women and full-time for men.
The committee’s proposal includes the demand for equal wages but not, unfortunately, the demand for reduced and equally distributed daily working time. I therefore wish to repeat this important point: six plus six hours is much better than four plus eight hours. This is a crucial issue to which attention must be drawn on, in particular, International Women’s Day.
Mr President, Commissioner, we must take pleasure in the fact that we have here today the Daphne II programme, which follows on from the previous Daphne I programme and takes up the recommendations made in the assessment report on Daphne I, for which I was rapporteur.
The Daphne programme is aimed at preventing and combating all forms of violence against children, young people and women within the framework of a multidisciplinary approach and has contributed to creating greater awareness in the European Union of this extremely serious problem which regrettably affects the whole of society.
The success has been noted of the previous programme, which has allowed us to introduce certain innovations into Daphne II, of which I would emphasise, firstly, the significant budgetary increase: we have risen from EUR 20 million to EUR 50 million, which, although it still seems insufficient, represents considerable progress; secondly, the exchange of good practices and experiences, particularly of preventive measures and help for victims, as well as studies and research; thirdly, the creation of educational instruments in schools, where we must begin to prevent violence and promote equality; finally, the introduction of training programmes for the professionals in question, such as lawyers, police, doctors etc., and also the development and implementation of rehabilitation programmes for aggressors, since sometimes aggressors leave prison and go back to attacking the victim, causing them further harm. This is an innovation which I believe to be very important for the future.
We must also pay particular attention to prevention for the groups at greatest risk, such as disabled women or women in a special situation because they have been victims of violence previously. In other words, it is a programme which continues to insist on zero tolerance of violence against children, adolescents and women.
I would also like to refer very briefly to the report presented by Mrs Bastos on reconciling work and family life. I must congratulate her on her very interesting and very in-depth work, which must form the basis of other work by the Commission, in order to be able to do something which really has an effect on the legislations of the Member States in terms of the reconciliation of work and family life. We must create conditions which help women to develop their professional lives without creating problems for their families, by means of appropriate modifications in terms of new part-time working contracts, bearing in mind that this must not create problems with social security contributions which may prejudice future benefits, with the creation of nurseries and of day centres for dependent persons, who are also generally the responsibility of women, as well as tax assistance and assistance for families with larger numbers of children.
We must achieve better pay for women who, unfortunately, we know are still being paid less than men for the same work, and we must make progress on the Lisbon objectives so that a greater presence for women in the workplace becomes a reality. Equal conditions must not mean that women give up on family life, as often happens, or on motherhood and many other responsibilities. We must bring about a change which leads to greater reconciliation and shared responsibilities with men on an equal footing.
– Mr President, Commissioner, there are – as you so rightly said earlier – a number of directives already, but their implementation leaves a very great deal to be desired, and I believe that this is where we ought to try harder. We really cannot tolerate a situation in which we, in this House, work on bringing out new directives only for them to be ignored when transposed by the Member States, so that we end up wondering what we are actually doing all this work for. Where equality is concerned, it is vital that these directives be implemented.
We are all glad to be able to observe International Women’s Day today, and it is indeed a day of rejoicing. In this plenary, we have now spent two hours dealing with the topic of equality policy and that must be of use, but what will tomorrow be like? Tomorrow, Women’s Day will be yesterday, and we will go back to what we experience day by day.
Although Mrs Karamanou pointed out earlier that we are this year celebrating 20 years of the Committee on Women’s Rights and Equal Opportunities, it must also be stressed that here, in this House too, women labour under a double burden. We are actually represented on three committees because the Committee on Women’s Rights is not considered important in this House, and it is there that we endeavour to muster all our strength, because it is there that we have to work for recognition and grapple with many difficult issues that are not always welcome in public debate.
The Bastos report on equality and the reconciliation of work and family life certainly presupposes, among other things, equal pay for equal work, which would make it easier to share out paternity and maternity leave, as one or other partner would have a free choice in choosing to spend some of his or her time with the children, while the other would remain at work. The present situation is that the decision is always taken on the basis of the financial situation, and this generally works out better for men. What this means is that one of the important principles for which we have been campaigning for a very long time, even though it has its defects, must now at last be put into practice.
If we want to achieve the Lisbon objective, this is another area where we need to devise a rigorous policy for women and families, as a developing economy needs women at work and women who are mobile; above all, it needs women who are willing to have more children if the conditions are right.
What I very much want to re-emphasise is the concept of the family. What is a family? That, too, has to be defined. What counts is not only the traditional image of the family, with father, mother, and child; rather, the term ‘family’ must include different types of living arrangement, different ways of living together, different concepts of living, and gender mainstreaming should not be confused with family mainstreaming. There is justification for both of them. Both are working on different levels towards the same end, that being that society should be served by women and men, and we should all benefit from that in the same way.
Mr President, gender equality should not be something with which we concern ourselves on just one day per year. In the twenty-first century, equality should, on the contrary, be a natural part of everyday life in a democracy. There is a need for more women in leading positions generally, especially in politics. Talk of genuine democracy is meaningless unless there is also genuine equality. Our goal in the Group of the European Liberal, Democrat and Reform Party is to achieve a balanced representation of men and women. We would therefore call upon our member parties to comply with that objective in connection with the elections to the European Parliament.
Enlargement to include the ten East and Central European countries on 1 May is of historic importance. At the same time, it gives rise, however, to some concern. The observers from these countries have done a fine piece of work in Parliament, but I hope that the new elections in June will ensure a more equal distribution of the sexes. At present, approximately 30% of MEPs are women. That figure should, as a minimum, be retained at the forthcoming election in June. In that connection, I wish to send a powerful appeal to all women to use their right to vote on 13 June. Increased influence and equality for women will only come about if women themselves are also prepared to assume responsibility. Of the ten shadow commissioners, as they are called, who have been appointed from 1 May, three are women. They should be welcomed. At the same time, I hope that, in connection with the appointment of the forthcoming Commission, the Member States will comply with the proposal from the Convention to the effect that all the Member States must nominate three candidates for the Commission, with representatives from both sexes.
Women play a crucial role in modern, developed democracies. Gender equality and economic development go hand in hand. It is worth noting that those societies that have the highest degree of real equality are often also those societies that are most successful in social and economic terms. If we are to create a strong and competitive Europe, there is a need for women to participate as much as men in the labour market and, it should be noted, with equal wages and the same conditions of employment.
Finally, I wish to express solidarity with all those women around the world who do not enjoy basic human rights and who are victims of persecution, violence, trafficking in human beings and all other forms of threat, discrimination and assault. We in the ELDR Group shall continue to work towards improving conditions for these women.
Mr President, there is no lack of good ideas, either new or old, when it comes to combating discrimination against women. There are laws, but there are great deficiencies when it comes to applying them and establishing the priorities.
Earlier today, we had a press conference in the Committee on Women’s Rights and Equal Opportunities. I then heard that the number of people brought into the EU Member States for the purposes of sexual exploitation has now increased from 500 000 to 800 000. I wish to express my pleasure at having a discussion of these matters in this House on 8 March with a Swedish Commissioner. In 1996, I had the same discussion with Mrs Gradin, who then mentioned the figure of 500 000. Since then, we have adopted Community legislation, and the Member States have maintained that they are giving priority to the issue. While we have been legislating and prioritising, the figure has, then, increased by 300 000. This no doubt shows that it is now the demand side that must be focused upon. Otherwise, we can increase the appropriations to the Daphne programme for ever and a day, and all to no lasting purpose.
I fully support Mrs Gröner’s proposal for a European Year Against Violence Against Women in 2006. I believe it is necessary. I think that the joint 1999 campaign was a good starting point before the turn of the millennium. The issue then genuinely came up for discussion in all the Member States.
What is also very commendable is what has been termed a help desk at the Commission. Many different women’s organisations have contacted me through the years and said that there is almost no point in applying for funds from the Daphne programme. The application procedure demands so much work and so much expenditure that it is not even worth trying.
Mrs Bastos, I think very highly of your report. At the same time, I am rather upset about the fact that the organisation of working life is becoming ever more hostile to children. We say that too few children are being born in the EU and that the EU has an ageing population. There should be more children, but it is no doubt entirely understandable that young people are not having children now, given the prevailing conditions governing the ability to look after children and bring them up. We also see how wage differences are not decreasing but increasing, both within one and the same workplace and between the sexes. Clearly, companies today require unfailing loyalty from their employees. Obviously, there must be organised care of children and the elderly. It would be a waste if all the well-educated women were never able to make use of their knowledge.
I also wish to make a point of thanking Mrs Valenciano Martínez-Orozco. It was incredibly worthwhile bringing together three minority groups, as they are termed, in one and the same report.
– Mr President, ladies and gentlemen, a man who had slit his wife's throat in the presence of their three children made headline news in Belgium this morning. I found this a poignant start to International Women's Day, which is also the effect intended by this report.
One of our ministers, Laurette Onckelinckx, subsequently stated that in Belgium, 70 women are killed by their partners every year. This is hardly an example of equal opportunities …
In my view, to start with, the integrity of life should come first where equal opportunities are concerned. Equal opportunities also mean that women should have opportunities for education, but also that they should be able to apply their education in their professional lives. It is a structural failing in our society that women should have to sacrifice more to have children than men. When a man wants children, this does not have the same impact on his career. Accordingly, despite the fact that more women attend university, they always end up being disadvantaged in their jobs. We can see the glass ceiling which they hit at our universities, in industry and in politics alike. Women have to fight to get to the top, but they have to fight even harder to stay there, because there is such a thing as the woman on duty. No longer the token woman of yesteryear, but the young woman who does well in the media, but who expires very quickly. I think that we should offer women the solidarity of the kind that can be offered by a movement.
In the past, feminism was a matter for women as a movement. More and more women who reach the top nowadays must give up that movement, which is not a good thing, for the media turn them into casualties too soon; they use them and spit them out. In order for women to be able to blossom, they need to be able to compete and succeed in the same way as men. We should accommodate the cultural differences by working in our own cultures on the removal of specific obstacles which this culture creates against women's emancipation in practice.
Equality exists in law but there should be far more of it in practice.
Mr President, as the first male speaker in this debate, I too wish to start by paying tribute to women on International Women’s Day, and refer in particular to those women to whom I have been closest; my grandmothers, my mother, my wife and my daughters. Because we are now talking about the family, I would also like to congratulate Mrs Bastos warmly on her superb report, on the great quality and depth of her work which, I am sure, will inspire any future measures the Commission takes, as has already been said.
This report also provides a response to the various family associations that sent a petition to Parliament on 15 May last year, on International Day of the Family. In particular, I wish to emphasise some ideas that are of the greatest importance for the future: the concept of ‘family mainstreaming’, which means incorporating the family aspect into all policies, an idea that is rightly included in this report and which should not give rise to any confusion or clash with the other idea that has been vociferously advocated here in Parliament, and rightly so: that ofgender mainstreaming’. Another concept to which this report contributes, and which I am glad has been accepted, is that of ‘family-friendly policies’, particularly in the fields of town planning, housing and employment policy. As Mrs Eriksson said, there is an ever-greater need to implement ‘family-friendly’ policies. Unless we do, we will be seriously limiting the personal choices of all our citizens, both men and women.
These are what I believe to be the salient points.
This is a superb report and the motion for a resolution is excellent.
My only disagreement is with Mrs Prets’ contribution, which I only mention, in fact, because a short while ago, she stated that she would have wanted the report to define ‘the family’. I do not think that such a task falls within the sphere of Parliament’s competence. I have doubts as to whether such a definition would have any legal value and I do not believe that we should confuse new types of unions and personal relations and their legal status with the concept of the family, a sociological concept that is both accepted in anthropological terms and also deeply rooted in our culture. This is what the exclusive focus of our concern as regards this report should be. Once again, I offer my congratulations to Mrs Bastos.
– Mr President, ladies and gentlemen, the debate on women’s roles is an ideological one. There are those who say that women are meant to go out to work in order to fulfil themselves, whilst others believe that they have been allotted the traditional role of wife and mother. I see this as resorting to clichés. The fact is that poverty has a female face. Although there are many modern career women for whom emancipation has become the norm, and who are often described as freeloaders, it is also the case that the dual burden of family and career is mainly borne by women.
I believe that this ideological slant has not got us any further. The chief end of any individual’s life – the highest goal that he or she can have – is to determine the course of their life freely and in their own way. As I see it, free self-determination involves being able to decide for oneself and to choose between the options of job, job and family or homemaking. Such choices demand framework conditions, and it is the task of policy to provide the best ones it can.
A certain amount has been done, but it is far from enough. Childcare facilities with flexible opening times need to be set up; parental time out has to be capable of being shared. Right across Europe, there are interesting models, such as the use of vouchers in payment for services, which the French have pioneered and which also creates jobs, or, to take another example, the introduction of child allowances in my own country of Austria, the thinking behind which is to try to make freedom of choice a reality for women.
– Mr President, the Valenciano report is about the situation of women from minority groups in the European Union, with special attention being paid to disabled women, female migrants and Roma women. This is also a live issue in my own country, the Netherlands, where, at present, there is an important ongoing discussion about the integration of migrants. Some manage to integrate surprisingly quickly, while others, particularly women, often find it difficult, although they are a crucial factor in the integration. I am pleased that the topic is on our agenda, especially since today is International Women's Day.
Our group shares the rapporteur’s concerns. The problems are substantial, and more should be done to promote integration and participation in social and political life. There is simply more to be done. The report goes about this in the right way, certainly as regards the deprivation caused by discrimination, the discriminating effect of measures in the areas of education and training, employment, participation in social life and protection against violence and sexual abuse.
Our group also agrees that the command of the language is extremely important, and it would be good if something were to be done about this in the country of origin. In our view, however, the report goes too far in some respects. Particularly in paragraph 16, where it considers that everyone who holds a residence permit should have the same rights as the indigenous people in every respect, so politically, administratively, judicially, economically and socially. That is taking matters too far in our view, although we are in favour of drafting a few minimal rights so as to fight the various forms of discrimination and promote social integration, for that is what matters. Incidentally, I have to say that the often endless list of problems in so many areas and in so many amendments diminishes the power of the message and, in fact, suggests that this list is limitative. In reality, new problems arise all the time. Paragraph 16 is crucial to our group. If it remains in place, our group will be unable to vote for the report.
– Mr President, I might have been very happy and proud on this 8 March, as we are finally going to be heard in Parliament and you, Mr President, have honoured us with an address. In a few days and in a few minutes, however, we are going to vote on yet another report that argues in favour of perpetuating discrimination between the sexes.
Studies have shown that gender is not the determining factor in life expectancy; other factors – such as family life, socio-economic factors, professional status, where one lives, smoking habits and eating habits – were shown to be more significant. Lifestyle is, therefore, a multidimensional factor that has a far greater impact than gender on life expectancy.
According to studies that removed aspects such as lifestyle, social class and environmental factors from the equation, the difference of life expectancy between men and women is between nought and two years. The growing discrepancy in terms of life expectancy in the populations of certain countries cannot, therefore, be attributed to biological differences.
Having made this observation, however, we must also acknowledge that lobby pressure, even on women’s rights issues, remains a strong influence. In the coming weeks, insurers will, naturally, make every effort to convince us that the report, which concludes that men and women must be insured in a fair and equitable manner, is unworkable and unacceptable.
Given that the Commission determinedly supports this proposal, we are thus forced to accept further discrimination. I, for one, can do no other than deplore this; I wish people would stop saying one thing and doing something different in practice.
Mr President, Commissioner, I wish to begin by welcoming the Commissioner to her new and important task. It is hard to imagine anyone better qualified within the present Commission.
In Zambia, several women are murdered every week by their men. In the United States, a women is beaten by her husband every fifteenth second. In France, approximately 25 000 women are raped each year. Those are the facts that greeted me when my radio woke me this morning. They were a few extracts from Amnesty International’s report on the appalling situation of women throughout the world.
I am not a moralist, but there is a point beyond which only disgust can be felt faced with the wave of pornography sweeping into our homes, onto the Internet, into newspapers and advertisements and into hotels. If you are a parent with two children, you will have difficulty defending yourself against it. Now, the time is approaching when enough is enough. There is a clear link between, on the one hand, prostitution and every cruder pornography and, on the other hand, the oppression of women and violence towards them. Within the EU, half a million women and children are sold every year. According to Mrs Gröner, the figure is perhaps one of 800 000 women and children. That is scandalous beyond belief.
The Lisbon process is certainly needed to strengthen women’s situation in the labour market. There is no question about that. If, however, Europe is to become a decent continent, a halt must be called to this odious trade. My appeal to you, Commissioner, and to the President, Mr Cox, is to address this issue as the first item at the Spring Summit in Brussels. On 1 May, the bells of freedom must ring in Europe, not those of female slavery.
– Commissioner, ladies and gentlemen, on this 8 March, I should like to speak about the reports and oral questions tabled by the Committee on Women’s Rights and Equal Opportunities and to make some general remarks about the legislative period that we have just completed.
It strikes me that, in our respective countries, we are not sufficiently aware that Europe has been a pioneer in the field of women’s rights and gender equality. Europe may be a pioneer on paper – more on that later – but it is still a pioneer just the same.
I should like to ask you a question. The legislature that has just finished has, among other things, made the framework decision against trafficking possible, promoted the Daphne programme and revised the 1976 Directive and Article 23 of the Charter of Fundamental Rights – all of which, as far as I am concerned, are welcome developments. What I would like to know is how is it that we are incapable – at least in France – of conveying to our fellow countrymen the amount of work that Europe does for women’s rights?
I say this not only in order that we should raise Europe’s profile, but simply because I hear people saying the opposite in my country. They say that Europe is unravelling women’s rights and that Europe does nothing to help women. I do not wish to spend my time reopening old wounds; what I would like to know is why people do not see, hear or know what goes on here, as I feel that, at a stroke, we could establish a better link between what we do and what goes on in practice.
A good example is my own country, where the government, of which I am not a supporter, makes proposals for professional equality, and I welcome these. Yet it does not make one single reference to Europe, nor to the renewal of the 1976 Directive, which took place two years ago. Why should this be, when these proposals are the result of transposing the Directive?
What I would like and what I ask both the Commission and Parliament is, therefore, to examine how we can speak differently and convey differently what goes on here. This is not to say that I see things through rose-coloured glasses. Let me remind you – as I know you are well aware – that there are issues that genuinely make us angry and to which we are vehemently opposed, such as part-time work, prostitution and abortion. These are three subjects that genuinely make us angry and that prove that not everything in Europe’s garden is coming up roses. We are here to move things forward and I feel that it is in our interests to improve relations with the Member States.
This will not stop me from putting to the Commission the question of Article 13, which was raised just before. How is it that we have had a directive to combat racism since the year 2000, yet we do not have a directive to combat sexism? What is being proposed today is a pale shadow of what the Commissioner hoped for when she tabled the proposals last year. We have lost education, taxation, media and advertising. All we have left is insurance, as my fellow socialist has just reminded this House, and even this is in the hands of the lobbies, who are opposed.
A transversal group of Commissioners has been set up, but can this group be more proactive? We also drew up a report – Mrs Gröner is no longer here – to encourage greater parity and equality between men and women within parliamentary institutions. The Commission itself has made strenuous efforts with regard to what happens in our respective countries, and certainly in France. To my mind, the implementation of Article 13 is severely weakened, which causes me great concern.
– Mr President, the aim of the report on which we are about to vote is to strengthen legislation governing the situation of women in the EU. Such legislation has an enormous impact, in terms of ensuring that the fundamental rights of women are upheld and women are encouraged to achieve their full potential. This must apply not only to women but also to families, children and, consequently, to the future of our European societies.
While it is true, as Mrs Fraisse has just stated, that significant progress has been made in terms of reducing disparities, much remains to be done if we are to achieve the objectives set by the EU in this area. I should like to mention two significant commitments made in Lisbon: to reach a 60% employment rate among women in the EU by 2010; and to ensure that by 2010 at least 90% of children between three years old and mandatory school age are provided with proper child care. In this regard, I deplore the fact that we do not have a common social policy, the absence of which results in delays, which are sometimes substantial, in adopting certain directive proposals. I refer, inter alia, to those based on Article 13 of the Treaty of Amsterdam, which could prohibit for the first time any act of discrimination based on gender outside the job market, such as access to goods and services or the supply of these.
We, consequently, have no hesitation in endorsing Mrs Bastos’s excellent report, which would enable us to take the measures needed to ensure reconciliation of professional and family life. It therefore appears that we could introduce a directive, as we did for parental leave, in the next few years. In actual fact, whereas the concept of reconciling family and professional life has been around at European level for some time, this has not always been the case in practice, especially among companies, who often disregard this issue.
I therefore believe, Mr President, that we must support Mrs Bastos’s report. I should like to add that today we are fulfilling a dream, since certain Members who have sat in this House for some time are aware that the words ‘family’ and ‘child’, along with the concept of reconciling working life and family life, were taboo in this House ten years ago. We must rejoice in this debate held today on this 8 March.
– Mr President, I should like to concur with Mrs Karamanou in what she stated a moment ago about the coherence in the Commission's policy. I should like to congratulate the Commissioner warmly on the report on gender equality that was issued during the Spring Summit. At long last, it has to be said, that report pulls no punches.
Although progress has been made over the past few years, social inequalities between men and women remain extremely persistent. We know for a fact that women are disadvantaged in terms of labour participation and pay, that their economic independence is inadequate, that there is an unfair distribution of household and caring tasks and inadequate child care, while poverty in Europe is still predominantly a women's issue.
The theme of the Spring Summit will be the often-expressed aspiration towards becoming the world's most competitive knowledge economy. The Commission's message is quite clear: if we are not prepared to enable women to actually realise their right to equality, nothing will come of this noble ambition. The ageing of the population means that the economic basis is vulnerable. The ratio between the so-called active and non-active population should go up. Europe can simply no longer afford to leave the economic potential of women unutilised.
Socio-economic equality, however, cannot be realised unless the balance of power between men and women is also tackled in other areas. Violence against women and trafficking in women must be fought; more women should go into public administration; women must gain an equal share in research and science.
The social inequality between men and women revolves around the balance of power: power in cutting the cake, power in apportioning tasks, power in using the public space, power in determining the political agenda and definitions, power where identifying social problems are concerned and power in the fight for self-determination in respect of our bodies and lives.
Equality in those areas is a , but is also the price we are asking for using our economic potential. This requires tough negotiations around the kitchen table, but also around the tables of political power. At every summit, we always see a sea of men in grey suits, older men with grey hair, and a few women thrown in for good measure. They should be careful, because one day we will have the last laugh.
– Mr President, today, on Women’s Day, we have a duty to set out and evaluate certain issues in the field of equality. What we want is equal treatment and equal opportunities in all areas of life, which, let us not forget, should be a fundamental right.
As regards the representation of women in politics, for example, the under-representation of women in the political decision-making process constitutes a serious shortcoming, which, unfortunately, is mirrored across all of our European democracies. We must, therefore, persevere in our efforts to build a democratic Europe. This process should be characterised by balanced representation in Parliament, both for women and for men.
The governments of Member States and accession countries must evaluate, as soon as possible, the differential impact of electoral systems on the political representation of women in elected bodies and the possibility of adapting or reforming these systems. Appropriate measures must be taken in order to ensure balanced participation. Let us not forget that the aim is to being able at least to maintain a proportion of at least 30% of women among elected members at the forthcoming elections. There is a danger that under-representation in accession countries may reduce this percentage, which we have striven so hard to achieve since the 1979 elections. We must raise awareness among accession countries, so that their governments may take action to combat crimes against women. Yes, some progress has been made, but further resources must be put in place.
To conclude, I should also like to express, on a more general level, my solidarity with the struggles of all women around the world, whose rights are routinely trampled underfoot. I refer to all those women subjected to barbaric customs and traditions; women who are victims of war, of Aids, of ill-treatment, of trafficking, and, more broadly, of human stupidity.
Today, 8 March, a day on which we are paying tribute to women and to their fight for equal rights and opportunities, we must point out that, despite the progress that has been made in terms of setting out principles, profound inequalities and major discrimination remain in an enormous range of areas. We are a long way from complying with Community decisions, on equal access to work, salaries and promotions, and on promoting rights in the areas of sexual and reproductive health, establishing social support mechanisms for maternity and paternity, crèches and nurseries or structures to support the elderly.
Women still endure violence within the family, despite the programmes and legislation in force. Particularly serious is the discrimination faced by immigrant women and women with disabilities, despite the proposals that we have adopted here. Trafficking in human beings and prostitution continue to reach alarming levels in the European Union, and further socio-economic policies, high-quality public services and effective measures are required to solve the problems of poverty and social exclusion.
By putting people second, neo-liberalism prevents women’s rights from becoming a reality, makes unemployment worse, makes jobs less stable, devalues maternity and paternity and obstructs women’s participation in social and political life.
Some EU countries are lagging behind in both legal and practical terms. I must highlight, at this juncture, what is happening in Portugal. Despite all the calls to repeal the legislation punishing women who have to resort to the voluntary termination of a pregnancy, women’s dignity and privacy are still being attacked, not least in court proceedings, including the recent trial in Aveiro, of seven women accused of having had illegal abortions and their relatives and friends.
Even though they were all acquitted, they are still under threat from the Attorney General’s office because, demonstrating an attitude that persecutes women, the law that condemns women to up to three years in prison remains in force.
The attempt on 3 March in the Assembly of the Republic to amend the law was rejected by members who make up the current right-leaning government majority, upholding a situation that is an embarrassment to Portugal and which primarily penalises less well-off women who cannot make use of the safe health services of our neighbouring country.
Consequently, despite the fact that this Parliament has voted in favour of important resolutions aimed at promoting women’s rights, most decisions are ignored by the Member States due to the lack of political will to implement the measures that are adopted.
The major challenge is, therefore, to continue to fight to ensure that equality becomes a reality and that women’s dignity is properly respected.
– Mr President, Commissioner, ladies and gentlemen, I am grateful to my colleague Mrs Bastos, whose own-initiative report has focussed our attention, in this debate, on the reconciliation of work and family life. The family is the smallest unit in the state. In it, the foundations are laid for a functioning society, and it must take pride of place among society’s concerns. It is, however, an unfortunate fact that our families are in crisis. We are a long way from achieving our objective of reconciling work and family life. Earning a living must be organised around the family, rather than vice versa. Those who care for their own children or look after elderly family members need to have the framework conditions created for them so that the two can be interconnected.
One key to better reconciliation of family and work lies of course in the partnership between husband and wife, both as regards the bringing up of children and housework as a whole. Even though we know that it cannot be enforced as a matter of policy, we have to keep coming back to it as a topic of discussion. Women still bear most of the burden bringing up a family, to which, along with domestic work, a higher value must be attached. It must be acknowledged as work of value to society and there must no longer be discrimination against it. It is vitally important that the members of a family should have more of a choice as to whether to do the household chores and look after children themselves or to delegate them to others. Families should have the option of bringing someone in to do some domestic work.
That is why we need to recognise that private households, too, can create skilled employment for the labour market. If women choose to be home-makers, they must not be put at a disadvantage in terms of social security, that is, when it comes to a pension in later life. In order to make re-entry into the world of work easier after spending time on family responsibilities, vocational training opportunities must also be offered during parental leave. Those are just a few things that need adjusting, but many small cogs need to move if there is to be a successful balance and harmony between work and family life for both men and women.
Mr President, Commissioner, I am a feminist. For me, feminism is about seeing and acknowledging the fact that women often have a subordinate role in society and being prepared to do something about this.
In Europe, what the EU does to make society more equal is very important. I remember very well what happened when, as Sweden’s new prime minister in 1994, Ingvar Carlsson appointed his government, and half of its members were women. After he had formed his government in that particular way, it was impossible for Sweden’s political parties to do anything other than ensure that more women were given substantial political responsibilities. For us Social Democrats, it became obvious that every other member of our political assemblies should be a woman.
The same thing must happen in the EU. Women and men must be equal. When a new Parliament is appointed, it must be characterised by gender equality. When a new Commission is appointed, it must also be characterised by gender equality. The same should apply in all parts of the European Union. There are two main reasons for this. Firstly, women and men must obviously be treated equally. We have the same rights and obligations. Secondly, it is incredibly important what signals the EU sends out. Equal opportunities for women and men are one such signal that must be sent out from ourselves to all actors in society.
– Mr President, ladies and gentlemen, this House’s celebration of International Women’s Day should not be a burdensome duty. I would have preferred us to adopt – much more frequently in the course of a year, rather than just on this day – reports on the Commission’s legislative initiatives, rather than own-initiative reports on topics such as the situation of women who belong to minorities or the reconciliation of professional, family and private life, which, interesting though they may be, do regrettably little to get us further forward in practical terms.
One can certainly, in these areas; keep making new demands – some of them, alas, exaggerated – but extreme and sometimes unrealistic demands do nothing to help the women we want to help. On the contrary, they can turn out to militate against the employment of women. My lady colleagues and I had ourselves submitted amendments to these own-initiative reports, only – as we are accustomed to doing – to see them fail in the Committee on Women’s Rights and Equal Opportunities, and that is why we have resubmitted some of them to be voted on.
What I would like to say in this debate is that I am not very happy about the oral questions to the Commission and the Council. I am not in the least convinced that there is a need for one member of the Commission, and one Directorate-General, to have sole responsibility for the equal treatment of men and women. It would, I think, be much better for these problems to be dealt with by a Commissioner – of whichever gender – whose remit included such things as, for example, the internal market or employment policy, rather than setting them apart in a ghetto in which they would suffer the same fate as this House’s Committee on Women’s Rights and Equal Opportunities, that of not being taken seriously by many decision-makers.
As regards the composition of the Commission, I do not think that the questions to the Council aimed at ensuring that there should be enough women Commissioners, are actually very much help at this present time. How is the Council – which, incidentally, I do not believe is actually represented at the moment – supposed to lay down, on 1 March, that at least one-third of the Commissioners should be women after November 2004? I hope there will be more of them than that. Even if a proposal of this sort is in the draft constitutional treaty, I think it is absurd that every Member State should be required to put forward a list of three candidates, be they male or female. This sort of selection procedure does nothing whatever to ensure that the next Commission will include the best male Commissioners and enough outstanding female ones.
Mr President, Commissioner, rapporteur, it is obligatory to begin by congratulating Mrs Bastos on the excellence of her report and at the same time to welcome the timeliness of this debate.
Despite the solemnity of numerous legal texts, such as Article 13 of the Treaty establishing the European Community, Articles 20 and 21 of the European Union’s Charter of Fundamental Rights, and various texts in our respective constitutions, the truth is that discrimination against women continues to be a reality.
This debate comes on International Women’s Day, but I believe that the success of this commemoration must not end with holding certain celebratory events or producing fortunate or appropriate slogans. The success must be operational and lasting. I believe that employment is the best means for integration, for overcoming differences and creating equality. Although the presence of women in the labour market has increased over recent years, the increase has been insufficient: there is still wage discrimination, redundancies as a result of maternity, a lack of specific prevention of risks for pregnant women, sexual harassment and psychological harassment – ‘mobbing’ with a view to dismissal, thereby making a constant mockery of the rights of women such as the right to childcare leave, etc.
Therefore, alongside these employment aspects we need to support the family – the low demographic rate demands this – we need to support home-working by means of the new technologies and their distribution, we need to make women’s working hours more flexible, to integrate immigrant women, to increase employment opportunities for women who have been victims of domestic violence and, at the same time, of course, to speed up separation and divorce procedures, increase crèches and nurseries, and all of this – as Mrs Hermange said earlier – within the context of fulfilling the Lisbon strategy.
To conclude, Mr President, in society women must not have more problems than men, but the same problems. They must have the same opportunities and responsibilities as men and they must receive ‘equal pay for equal work’. This requires, Mr President, and I will end here, a change in culture, in mentality and habits. And this cultural change must be extended to all social groups, so that equal opportunities are real and not just symbolic, only existing on paper.
Mr President, ladies and gentlemen, I think that was a very good debate, making clear both the successes and shortcomings of the EU’s work on gender equality. What we discussed in this House was about both structures and standards. It was about very practical problems and challenges along the lines of equal wages for the same work, child care and care of the elderly and tasks that should be divided more equally between husbands and wives if society is to function, as well as about a number of other problems that, of course, affect both men and women, but above all women, in today’s society.
The list of things that so many women, young girls and children are forced to undergo was pitiable, as were the details of these things. It is called trafficking, but I believe we must be careful about using the correct designation. There is now a kind of trade in sexual slavery in Europe and the rest of the world. If I have the opportunity at the Spring Summit, I shall be the first to raise this issue and to place it at the very top of the agenda. Everything else we talk about becomes in some way hollow and loses its power and credibility if we continue to permit this direct exploitation of, and direct trade in, human beings, both across our European borders and internationally.
We must sometimes prioritise and be very careful to help each other in this fight. Above all, the debate has shown that we in the Commission must do whatever it is in our power to do to implement the existing legislation and attempt – and why not? – also to introduce new legislation. We need to use all the tools available to us: legislation, the open coordination method and the options we have for providing funding.
We believe in actual fact that it is only right to proceed step by step when it comes to legislation to combat sexism or discrimination against women, outside the workplace too. You have certainly noted how difficult matters have been with Article 13 of the directive. We nonetheless believe that it will be possible for us step by step to succeed this way too. We must extend a helping hand to each other across every border in order to achieve a situation in which men too can stand up and declare themselves feminists in the knowledge that this, in actual fact, means ensuring that both women and men have the same rights, obligations and opportunities.
The joint debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the debate on the report (A5-0055/2004) by Mrs Junker, on behalf of the Committee on Development and Cooperation, on population and development: ten years after the international conference on population and development (Cairo-1994).
. – Mr President, Commissioner, ladies and gentlemen, it was in the 1990s that the great UN conferences gave new impetus to international cooperation and in particular to the relations between the poor and the wealthy countries in the world. Among them was the Cairo Conference on Population and Development, held in September 1994. Its tenth anniversary, which is almost upon us, cannot fail to be an occasion for drawing up a review of what has become of the ambitious Programme of Action, which the considerable number of 179 states voted to adopt. If I may anticipate the rest of my speech, the result is somewhat disappointing when measured against the claims made for it then. It was in Cairo that population development was first bracketed with global development and core development policy objectives, whereas population growth had formerly been dealt with as a wholly separate issue, and birth control and family planning had not been considered in relation to society as a whole.
Doing this for the first time was Cairo’s principal achievement. It chose as its primary objectives the eradication of poverty, sustainable economic growth, educational opportunities for all population groups, especially for girls and women, gender equality and equal rights for men and women, protection, support and encouragement for the family, facilitation of general access to reproductive health, family planning and sexual health services, and a reduction in infant, child and maternal mortality rates.
The Cairo Action Programme placed the right – and I emphasise the right – to reproductive health and family planning at the heart of a new understanding of population policy, and so it is on this that my report focuses. It will be clear from the appended statistics how dire is the situation of women in developing countries as regards their reproductive health and the continuing high death rates among infants, children and their mothers.
Let me give you some details of the misery of women around the world. Every year, one million women die as a result of infections of the reproductive organs, including sexually transmitted diseases, but excluding HIV/Aids. Every minute, though, ten people are infected with the HIV virus, half of them being under 24 years of age. Every minute, a woman dies as a result of complications associated with pregnancy. Every year, 175 million women become pregnant, and, of those, at least 75 million do not want to be. Every minute, some 100 pregnancies are terminated, 40 of them unsafely carried out by persons with no medical training. Every year, 70 000 women die as a result of botched terminations.
Let me say, for the avoidance of misunderstanding, that termination of pregnancy cannot, of course, be a family planning method, but if women are in dire need and have no other way out, then they must be enabled to have a safe termination. According to a well-known African doctor, ‘If as many young men were dying each day, about 1 450 per day or 529 000 per year, from causes that were largely preventable, it would be a matter for the Security Council’ The risks involved, though, are far from equal. In developing countries, complications arising from pregnancy and birth are the main cause of death and disablement for women of child-bearing age. To put it another way, the risk of dying during pregnancy or as a result of it is 150 times greater for women south of the Sahara than it is for women in Europe. In Denmark, a woman dies for this reason every four months; in Afghanistan, it is every 26 minutes. I could give many other comparisons.
These data should throw into relief the urgent need for action across the board, to which the signatory states at Cairo committed themselves to the tune of billions. Most of them have failed to follow this commitment through; not even one-half of the sum promised has actually been produced, although the developing countries have, in percentage terms, done more to meet the targets than have the countries of the North. The United Kingdom has just given us a good example of how to do it by increasing from GBP 4.5 million to GBP 6 million its funding per annum for the UN’s family planning programme. This is also a response to President Bush’s restrictive policy, which has sparked protests around the world.
Recently too, the Commission on Population and Development of the United Nations Economic and Social Council, ECOSOC, has also come to the conclusion, looking back at Cairo, that population and reproductive health are highly important issues that must therefore form part of development programmes and strategies to combat poverty, and that this would be the only way to achieve the Millennium Development Goals. That is in line with the conclusions in my report, which are addressed to the Commission, for European development cooperation, too, must actively help every couple and every individual to avail themselves of the fundamental right to good health and the free exercise of their own responsibility in determining the number of children they will have and the age at which they will have them.
For over 90 years, the International Women’s Day has been a day of political campaigning for women’s rights. In Europe, too, there is – as we have heard – still much to be done, but we European sisters must admit that we are lamenting from something of a great height; what we have achieved, most women in developing countries can only dream of. International Women’s Day must make us more aware of the need for international solidarity. The message of my report on Cairo ten years on to the women of the South is that their European sisters are standing alongside them. Even there, the rays of hope are multiplying. Which of the world’s parliaments do you think has the highest proportion of women members? Finland’s? Sweden’s? Neither has anything to be ashamed of, but Rwanda’s, with over 48%, does better than either. This gives us grounds for hope.
. Mr President, I wish to thank Mrs Junker for her important work on this report.
The 1994 International Conference on Population and Development in Cairo was a watershed event that presented the people of the world with a comprehensive approach to sexual and reproductive health and rights. The global community agreed on the importance of reproductive rights and advancing gender equality and on the importance of all women and men being able to access comprehensive health services. The European Union fully endorsed the Cairo commitments at the time, and continues to do so. In 2000, the adoption by the United Nations of the Millennium Development Goals gave renewed focus to many of the concerns raised at Cairo and offered the opportunity to reinforce efforts and undertakings.
However, ten years on from Cairo, several factors are now threatening the achievement of the goals set at that conference. I note in particular that development aid funds for improved reproductive health services are not increasing sufficiently, that the HIV/AIDS pandemic is devastating social and economic structures and that the global political climate is hampering progress in reproductive health. In this context, I refer in particular to the 'global gag rule', or Mexico City policy, as reinstated by President Bush.
This initiative by the European Parliament is both very welcome and timely, coming as it does at the beginning of the year of Cairo +10, when progress on sexual and reproductive health and rights is under threat. The resolution is very solid and covers sexual and reproductive health activities comprehensively. I am particularly pleased to see that Parliament calls for the need to fully integrate programmes for sexually transmitted infections, such as HIV, with those addressing sexual and reproductive health needs in general. I also very much appreciate how much gender issues are highlighted and closely linked to sexual and reproductive health.
Reproductive health services, including family planning, are in the front line of HIV/AIDS prevention and maternal health. The need for universal access is even more urgent now than in 1994, given the dramatic increase in the numbers of people infected and affected by HIV and AIDS. Maternal mortality also remains alarmingly high in too many countries, with more than half a million women worldwide dying prematurely each year owing to pregnancy-related causes.
As regards our support for the implementation of the Cairo Programme of Action, the European Community provided approximately EUR 655 million in direct support to these activities between 1994 and 2001. Applying pro rata shares to all health-related support, including humanitarian assistance, the total European Community support to these activities over this period was about EUR 1.42 billion, or just over 12% of total international donor support to the Cairo activities. Furthermore, we are supporting research into HIV/AIDS through the European and developing countries' clinical trials partnership programme, with an initial allocation of EUR 200 million.
In conclusion, the Commission supports the proposed resolution. We will take careful note of its contents and will give due consideration to each point. In our opinion the main objectives at the present time are to reaffirm our support for the ICPD and the Cairo commitments and to counter the global campaign against it, to consolidate the progress made so far and also to support continued high-quality work on sexual and reproductive health and rights at all levels.
– Mr President, Commissioner, ladies and gentlemen, I should first like to thank Mrs Junker for her work on this report. This is a very important issue and Mrs Junker deserves our congratulations. I have three concerns; firstly, it is quite clear – and you have just reminded us, Commissioner – that the countries committed to Cairo have not met their obligations: 45% in the year 2000 is inadequate; secondly, Mr Bush’s reluctance to grant any more money to people dealing with issues of this nature; and thirdly, enlargement, as certain EU countries do not wish to offer women sufficient help with birth control, which was one of the issues at stake in Cairo. We must not forget that what we had before Cairo, in 1994, was management and control of the population; since then, we have had the concept of birth control and control of our own bodies, which is substantially different. In view of these three concerns, what I propose – and have proposed to the Commission – is a framework agreement. We must coordinate our efforts.
If I have understood you rightly, Commissioner, your only wish is to support this report and these projects. Should we not, however, be just a little more assertive and proactive? In other words, should we not take the measures that are needed to actually achieve the Cairo objectives? I said I have three concerns, but I could add a fourth. NGOs are very anxious to see how universal access to care, of which Mrs Junker has just reminded us, is going to work within the balance of public and private finance. If this balance is not maintained and if public space – in other words, universal access to care and to birth control resources – is not guaranteed, then we will be in even deeper trouble. I therefore feel that the EU should make clear commitments in this regard.
Madam President, Mr Mantovani is stuck in traffic and has asked me to put forward his position as shadow rapporteur, something that I am happy to do. The Cairo Action Programme has pursued important objectives as regards development policy. These are objectives that should, if achieved, improve living conditions in developing countries. Although it deals with an undoubtedly commendable initiative and with an issue that is very complex to deal with, this report does, in my opinion, overlook the principal objective set ten years ago at the Cairo Conference. As shadow rapporteur for our group, the Group of the European People’s Party (Christian Democrats) and European Democrats, I do not believe that the urgent issues that we consider to be equally important have been dealt with adequately. These concern the population change in developing countries, that is to say the issues linked to education and access to training, nutritional problems, hygiene problems, economic growth and emigration. Instead, as is largely clear from the document presented by the rapporteur, Mrs Junker, the report focuses almost exclusively on issues concerning reproduction and sexual education, issues that are indeed very important but that do not necessarily have to be separated from a wider context and dealt with in a sterile manner, especially if these statements are not fully in line with the Cairo conclusions. Too many issues were indeed forgotten, issues that were, at the time, instead seen as key aspects of the structural population change in developing countries in future years. In my opinion, this report – which, I remind you, was adopted with 11 votes in favour and seven against in committee – needs to be reconsidered and must, above all, be brought back in line with what was established at the aforementioned Conference.
In order to be consistent with the Action Plan’s objectives, I believe in particular that Recital R b, which stresses the importance and central nature of the family as an element of cohesion and unity in society, must be accepted. Furthermore, I hope, as was strongly suggested by our group, that paragraphs 6, 10, 11, 17, 23 and 26 might be rewritten so that they are more balanced. Moreover, if it is not reworded we cannot accept paragraph 20, which promotes outright abortion without considering national legal frameworks, and it does it specifically through information campaigns in developing countries for safe abortions. There is no doubt that sovereignty must be respected in this sensitive area, as must the ethics of each country, especially in such sensitive issues such as reproductive health and rights concerning reproduction. This is the position of the draftsman, the shadow rapporteur of the PPE-DE, Mr Mantovani.
Madam President, this is a very important report for women and in terms of women’s rights to reproductive health and to control over their own bodies.
First, a few facts. We now know that, every minute, a woman dies for reasons connected with pregnancy. Every minute, 100 abortions are carried out, almost half of them by people with no medical training. Every year, 70 000 women die as a result of unsafe abortions. Every minute, ten people are infected with HIV. Every year, two million girls between the ages of five and fifteen are introduced into the commercial sex market and to a modern form of slavery without protection of a preventative nature.
Rape and sexual violence are also on the increase in Europe. Girls and women are still exposed to genital mutilation in many countries, something that is unacceptable. Such violation can lead to serious injury and to actual death. One woman in three has been exposed to violence, according to a report recently published by Amnesty.
In the developing countries, reproductive problems are the most important cause of death and disablement where women of childbearing age are concerned. In Afghanistan, half of all deaths among women aged between 15 and 50 are pregnancy-related. In this situation, to refuse to support organisations that provide contraceptive advice is consciously to collude in a situation in which hundreds of thousands of women undergo unsafe abortions and suffer premature death and one in which hundreds of thousands of women are infected with HIV every year. That is a profound violation of human rights and constitutes a serious risk to women’s reproductive and mental health.
The EU and the Member States must naturally comply with their obligations and fund and implement the programme of measures from Cairo. In doing so, the EU must make sexual and reproductive health a part of development policy and, of course, demand that the recipient countries ban genital mutilation.
Madam President, Commissioner, rapporteur, I have asked for the floor on behalf of my group to make three short observations. Firstly, I wish to state that we really wanted this report to be about the Cairo International Conference on Population and Development, but this is clearly not the case. This is basically a report on sexual and reproductive health, which does not address other important issues raised at the Cairo International Conference. There is total silence, for example, on the issues of economic growth, migration, town planning, the environment and the elderly. Men taking responsibility is mentioned only once and education, which was addressed in a multifaceted way at the Cairo Conference, is referred to only in the context of reproductive health. This is, therefore, simply another report on sexual and reproductive health.
I now turn to my second observation: we must define precisely what we mean by the term ‘sexual and reproductive health’ which, without wishing to challenge my fellow Members, is a subject that concerns not only women but men too. We must clarify this concept, which is often abused in international discussions. The definition I propose is that sexual and reproductive health should be understood to mean preventing sexually transmitted diseases, including HIV-Aids – a scourge that concerns us all – and guaranteeing women the safe conditions needed for pregnancy, childbirth and the post-partum period. This is the concept that I suggest.
Lastly, I wish to say a final word about abortion. I agree with the rapporteur when she says that abortion is not a form of contraception. I agree with this and think that this really goes without saying, but this must lead us to conclude that the issue should not be addressed as if abortion were indeed a form of contraception. This is a matter that I feel, furthermore, should be left to the discretion of each country. It is most unfortunate that the European Union should be put in a position of power and could thus be accused of promoting abortion on the international stage and we therefore propose that item nine of recital 20 should be removed.
Madam President, the ICPD was undeniably a milestone in the history of population and development by focusing on the individual's sexual and reproductive health and rights. We would have expected that by now, ten years later, these rights had advanced further, but unfortunately they have instead come under severe attack. Several people have already mentioned what is known as the Mexico City Policy, which would be unconstitutional in the United States. Withholding US assistance from any organisation that in any way refers to abortion has already significantly increased the risk of unplanned pregnancies, sexually transmitted infections including HIV/AIDS and death and injury due to unsafe abortions.
In addition to the catastrophic consequences of the Mexico City Policy, the worldwide commitment to the ICPD has been waning. Financial commitments have not been met. It is generally recognized that the millennium goals cannot be met without advances in women's reproductive health and rights. The effectiveness of reproductive programmes is still being eroded by a health policy that puts ideology before sound public health practices.
Let me emphasise that nobody wants to use abortion as a means of family planning. I therefore urge you to vote against Amendment No 12. A number of amendments delete the rights of women, which naturally is totally unacceptable. I urge everybody to adopt this report so that the EU can send a strong signal of commitment to the ICPD.
Madam President, ladies and gentlemen, I only have one minute. I want to use part of this to give my support to the amendments tabled by Mrs Frassoni specifically concerning the campaign against female genital mutilation. This is a campaign that this Parliament has given a great deal of support to, indeed it started it with the help of the Commission, and I must say that there have already been major successes in the African and Arab worlds. Furthermore, I would like our admiration for the Arab and African women to be recorded in at least part of the report. These women are fighting for their rights in their countries, in much more difficult conditions than here, as you can imagine. Today, ten million women have taken to the streets in Mogadishu to fight against female genital mutilation. Across the Arab and African world, extremely courageous women are standing up for their rights. I would like this Parliament to give them a sign of its great support and extremely high regard for them.
– Madam President, in 1994, ten years ago, the International Conference for Population and Development was held in Cairo, where a wide spectrum of population and development objectives were identified. The action programme was well balanced and proved to be a solid basis for action, predominantly on account of the broad basis that was created at the conference. This also gave a tremendous boost to the millennium development objectives that were subsequently formulated.
The past decade has done nothing to make the Cairo objectives less important or less topical. Regrettably, the situation is still not what it should be. Less than half of the agreed financial objectives for donor countries have been met. The position of women has hardly improved in most countries. Participation in primary education, particularly for girls, is way behind the objectives. Far from AIDS being driven back, the progress of the epidemic has not been stemmed. Basic health care and reproductive health care still require major investments.
I am pleased that the assessment of Cairo is on the agenda today. However, it is unfortunate, in my view, that this is not taking place in the same spirit as that in which the conclusion was reached ten years ago. The report as it is before us is only an assessment of part of Cairo, while there is still so much to be done in other areas. In my opinion, the report does not do any justice to the programme's generally supportive and broad scope. The report is far too much focused on the albeit very important and very urgent topic of reproductive health, but it is unfortunate that no attention has been given to other important topics which were explicitly addressed in Cairo, including sustainable development, research, education, particularly for women and girls, the role of the extended family and the combating of violence against women. The report also overlooks the agreement that was made in Cairo that every country, as a sovereign power, is responsible for the implementation of the recommendations, consistent with national legislation and development priorities. That is particularly important where ethical issues are concerned. That is why I believe that this is deserving of support.
Madam President, I would like to make three remarks on this excellent report by my colleague.
First, I hope the House will reject the amendments, tabled by some PPE-DE colleagues, to delete all the references to reproductive health rights. Not one PPE-DE speaker has explained what the objection is to the idea of people having sexual and reproductive health rights. We hear much in this House about rights –– shareholder rights –– and I fail to see how they can object to the concept of people having rights in relation to their reproductive health.
Second, I hope the House will send a strong message to the United States that the Mexico City Policy is unacceptable and should be abandoned. It prevents real aid going to real people on the ground who need access to contraception, family planning and other health services. It is a damaging policy and I hope the European Parliament will convey that message.
Finally, I very much support the amendments by Mrs Junker and Mr Bowis on the problem of vaginal fistula. Many of us visited the Addis Ababa Fistula Hospital in Ethiopia and met women who are affected by this very severe health problem, which has not been dealt with very often in Parliament. It is a serious problem and I hope the European Commission will look into how it can help to fund hospitals and outreach programmes for women affected by it. This is a problem which is totally preventable and by putting some money into it we could stop the unnecessary suffering of women. Since today is International Women's Day, this would be a good message to send, as this is a problem we can do something about.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is a recommendation at second reading (A5-0090/2004) by Mr Santini, on behalf of the Committee on Citizens’ Freedoms and Rights, Justice and Home Affairs, on the Council common position with a view to the adoption of a European Parliament and Council directive on the right of citizens of the Union and their family members to move and reside freely within the territory of the Member States and amending Regulation (EEC) No 1612/68 on the repeal of Directives 64/221/EEC, 68/360/EEC, 72/194/EEC, 73/148/EEC, 75/34/EEC, 75/35/EEC, 90/364/EEC, 90/365/EEC and 93/96/EEC.
Madam President, this proposal, which was presented in July 2001, is a proposal for a directive that seeks to codify and develop in the widest possible context European citizenship and above all the Community as regards the right of citizens of the Union and their family members to move and reside freely within the territory of the Member States. The Council common position – this should be said – was drawn up and adopted under the Italian Presidency. For bureaucratic reasons, we have only reached the debating stage today. On some points, this Council common position diverges from the Commission’s initial proposal, but it is, however, highly innovative as regards the current . For example, concerning the right of residence, the residence permit is being replaced by a simple registration. A permanent residence permit will be automatically introduced after five years and protection against expulsion will in general also be stepped up, especially in the case of long-term residents. First and foremost, however, this directive has the merit of strengthening and simplifying the very complex legislation that had tried to regulate this delicate area since 1968. The directive will replace nine directives and amend a regulation. This means that, from now on, it will be a type of single text identifying what rights European citizens have, and will have, to move and reside within the territory of the European Union.
New value will also be given to the definition of citizen, with the term no longer being defined simply as a worker, student or pensioner, but as a citizen who, as a person, has citizenship. I would remind you that we are talking about Community citizens and their families, even if they are citizens of third countries. This directive does not deal with non-EU citizens who regularly reside in Union territory.
The Union has, therefore, finally provided new legislation. We can describe it as an almost historic step, which is, at any rate, certainly important. I would need more time, too much time, to mention the many things that will change even in the daily life of citizens. Here are just the most important. Unmarried partners: from now on in countries where national legislation grants rights to unmarried partners that are equivalent to marriage, such partners should be considered married to all intents and purposes and therefore benefit from the same rights. I remind you that, currently, registered partnerships between same sex and different sex partners are only possible in the Netherlands and in Belgium, countries where civil marriage for homosexual partners exists. In countries where there is no specific legislation for registered partnerships, Article 3 of the directive will apply. This is a difficult article to interpret and apply and so it will be up to the Court of Justice to interpret and clarify it.
The rapporteur believes that a genuinely historic step forward has been taken. For the first time in a Community legislative text of a binding nature, the rights of unmarried couples are recognised even if, and I remind you of this, it is being done in line with national legislation. As regards the rights of family, there are some very interesting changes in this area. As regards direct descendents, the only direct descendents deemed family members within the meaning of the directive are those who are under the age of 21 or are dependents. For direct descendents in the ascending line to be deemed as such and, therefore, as family members within the meaning of the directive, they must be dependents. I regret the fact that, on this point, there has been no significant progress in relation to the current legislation. Perhaps Parliament did not want to impose any conditions, at least as regards direct descendents.
Other innovations concern the right of entry, movement and residence. Suffice to say that this directive fully simplifies all the current formalities. I said before that a major change introduced concerns the right of residence that is obtained automatically after five years of regular residence. This is the real point, the central point of the directive. There would be many other points, but it is enough to remember that expulsion is being abolished but not in all cases. I will quickly move onto the conclusions: expulsion can occur – this is what the Council decided – only for serious reasons of public order or public safety. Briefly, I consider that it has been better to accept a compromise, imperfect though it certainly is, as regards the Commission proposal and the improvements made by the Committee on Citizen’s Freedoms and Rights, Justice and Home Affairs, rather than to reject the directive which will certainly be a milestone in creating European citizenship.
.  Madam President, ladies and gentlemen, first of all, I wish to express the Commission’s satisfaction at the results achieved by Parliament and the Council in an area as sensitive as the free movement of the Union’s citizens. I also wish to give particular thanks to the rapporteur, Giacomo Santini, for his efforts to enable this legislative instrument to be adopted during this parliamentary term.
The Commission considers that the common position has achieved the three objectives contained in its original proposal, which were: codification, citizenship and making conditions for residency more flexible. The first aim was that of codifying the complex body of legislation that exists today. We have replaced nine directives and two regulations and have incorporated a huge amount of case-law in the field of free movement and residency into a single legislative instrument, which has the advantage of providing clearer and more transparent rights for our citizens and for national administrations. Secondly, the text of the common position should be seen as forming part of the legal and political framework created by citizenship of the European Union, which enables us to adopt a new approach to the exercise of citizens’ rights and to create a single system of free movement. This objective has been achieved despite the fact that specific rules have been retained for workers and students, in order to preserve the . In third place, we have the objective of adding flexibility to the conditions and formalities linked to exercising the right to freedom of movement. In the Commission’s opinion, this has also been achieved by removing the obligation, for EU citizens, to obtain a residency permit, which has been replaced by simply registering with the local residency authority; through introducing a right of permanent residency that would no longer be subject to any conditions after five years, or continuous residency in the reception Member State; and finally, through more clearly defining the status of family members and by enhancing their rights, not least as regards those family members that are not nationals of any Member State.
The Commission considers that this text, which does not correspond exactly to all the objectives contained in its original proposal, in any event constitutes a crucial step towards producing a solid concept of citizenship. I feel sure that the new provisions of the directive will have a considerable positive impact on the lives of millions of Union citizens currently residing in another country of the European Union and of many other citizens who will in future use the right to freedom of movement.
Consequently, I thank Parliament and the rapporteur for the support I feel sure they will give to adopting the common position without amendment and I hope that this support sends a positive message to the citizens, explaining to them clearly that, although the Union has made significant progress in the field of security and justice in the last four years, this directive will enable us to say the same as regards this added value that is the freedom of Europe’s citizens.
– Madam President, first of all, I should like to warmly congratulate Mr Santini on the report he has put before us; needless to say, it is very much to the satisfaction of the Commissioner, who has naturally been extremely active in this field, and is still continuing to approach this issue on a Community-wide basis.
It is excellent that there is now indeed one legal instrument to assess what the rights of European citizens are when they move freely within the European Union. This free movement has become a clear basic right, and I think that it is also an important point for the public, in that it allows them to identify with the EU.
I have also read with interest the definitions of extended family, family and partnership, descriptions that are, in my view, very formal. Governments, of course, always find it necessary for things to be written down on paper. It is not sufficient for something to be claimed or determined in a different manner. The term 'partnership' should be officially registered. I personally do regret that the word has not been given a more general meaning, because it is not really up to the government to check whether a partnership entails a marriage relationship or otherwise. In my view, this should simply be possible. That way, this term could become less charged and maybe its practical application could be broadened.
It is very important that the concept of family should also be defined effectively in this field. In fact, on this women's day, I have the feeling that the text mentions something about the breadwinner's role. It appears that way: the wording 'at the expense of' – I can see Mrs Swiebel nodding in agreement – seems to refer to the breadwinner's role to some extent, and I, as a Christian-Democrat, rather like this, but others do not, of course.
With regard to the right , I find it somewhat unfortunate that this is brought up precisely at this time, when the acceding countries and the people who live there cannot yet avail themselves of this significant basic right. It is of extreme importance, in my view, for us to underline once again that we very much regret that the basic right of free movement for employees from Poland, the Czech Republic, Hungary, and others, is currently being curtailed to this degree for reasons that are extremely vague, insignificant, and probably mainly of a populist nature. That is why it is all the more important for us to clearly establish this right once again by means of a debate in this plenary sitting.
Madam President, I welcome this report and want to pay tribute to the rapporteur, Mr Santini, because he has worked very hard on it. It has been a lengthy process and he has made a tremendous amount of progress. That we have arrived at this point does great credit to him and everybody else who has worked on this dossier.
He said it is a question of simplifying formalities. That in itself is something of a simplification, because it is a lot more than that and, as the Commissioner himself just said, it brings together a very complex network of existing measures. It is very important that what we are doing here is seen and publicised. Over the years the EU has been very good at creating free markets for goods and capital. We are now moving in the direction of creating a free market for people so that they can move around with their families and partners.
The remarks by Mr Oostlander give cause for some alarm, because if we go down the avenue of saying that there must be a clear concept of what a family is then we are undermining the whole process. Mr Oostlander spoke of the official registration of partnerships with the government. I think Mr Santini would agree that is a difficult and contentious area and one which, if reopened, will negate much of the valuable work that has been done.
This common position may not be ideal. There are areas where we on this side of the House would have liked more progress, be this the three-to-six-month timescale, the prevention of expulsions or the definition of humanitarian reasons, etc. There are aspects that are not perfect. However, if it is an improvement on what we have at the moment then we should support it. It is indeed an improvement, we will be voting for it and I commend it to the House.
Madam President, the Santini report concerns one of the pillars of European cooperation: freedom of movement for EU citizens. Freedom of movement is not only a sound liberal principle, it is also the cornerstone of the Lisbon process and a precondition for achieving the internal market. A flexible labour market is identified again and again as one of the preconditions for increasing growth in the EU. Where this point is concerned, we must also recognise that one of the problems surrounding increased mobility is not limited to the particular individual. One of the most important barriers to mobility is constituted by the limited opportunities that exist for people to take their families with them to other EU countries.
All in all, the report contains a number of improvements in relation to freedom of movement. It considerably simplifies matters. If the proposal for a directive is adopted, the directive will replace nine existing directives and two regulations. It will facilitate mobility by doing away with the requirement for people to have residence permits before going to live in other EU countries. It will also entitle people to reside permanently in such countries after five years and reduce the opportunities for devising derogations in relation to people from other EU countries.
One of the big matters discussed in the report, that of the definition of ‘family’, ended with a compromise according to which the Member States’ current legislation is to be followed. I will not conceal the fact that I should like to have seen a more extensive definition of ‘family’, but I do not think that the present result should lead to the proposal being rejected. Besides, it contains too many improvements upon the status quo.
I believe we have been able to do perhaps a little more than might have been thought possible. We have most certainly achieved more than we could expect to achieve in a new Parliament representing an EU of 25 Member States, many of which have a far more restrictive definition of ‘family’. On behalf of the Group of the European Liberal, Democrat and Reform Party, I shall therefore recommend that we vote in favour of the proposal in its present form.
Madam President, I too would like to extend my thanks to the rapporteur for what was an extremely difficult job. If we had more time we might have been willing to have a bigger fight with the Council over some of the amendments. While it is true that this is a step forward in terms of codification and gives greater clarity to citizens, the approach seems somewhat begrudging: the common position seems to grant a right with one hand, only to add an enormous set of qualifications to that right with the other. In a sense, many of those rights become nationalised rather than considered from a Community perspective.
Previous speakers have been right about the climate in which this debate has taken place. Some see it as a way of shutting down the possibilities of free movement unless people are seen not to be a 'burden on the state', in the language of the 1930s. Part of the issue is that people are seen primarily as economic individuals rather than as citizens who have the right to free movement. There are still problems for people who are in marriages or partnerships with non-EU nationals. I am well aware that even people working within the institutions will continue to face certain problems because of such relationships.
People have spoken about the issue of partnerships. It was interesting to listen to the earlier debate this evening, in the context of International Women's Day, during which time after time speakers talked about the fact that there is no single definition of a family, that things are changing and moving on. The social security systems of Member States certainly recognise different sorts of stable relationships – stable units. But we still face problems. I can foresee certain equality of treatment issues coming before the European Court of Justice.
Mr Evans raised the issue of expulsions. For us this too is problematic. It calls into question what is meant by 'permanent residence', when it can be taken away from someone. Others have mentioned that this might be a step forward, but it still does not take us to where we want to be.
My Group can accept the common position. We welcome certain amendments put forward by other Groups. But this is certainly is not the end of the fight in terms of free movement for European citizens and their partners.
Madam President, Commissioner, ladies and gentlemen, as we all know, the Treaty of Amsterdam gives every citizen of the Union a fundamental individual right to move and reside freely within the territory of the Member States, regardless of whether or not he or she exercises an economic activity. This right is also enshrined in the European Union’s Charter of Fundamental Rights.
What this means, however, is that the Union’s citizens must be free to move between the various Member States, just as the nationals of one Member State move or change residence within their own territory. We all acknowledge, however, that there are still many barriers to exercising this fundamental right – a situation confirmed by numerous rulings of the Court of Justice on this matter. This is why it is crucial that this directive should be adopted as swiftly as possible, so as to simplify the exercise of the right to move freely.
I thus support the recommendation of the rapporteur, Giacomo Santini, whom I wish to congratulate on his excellent work, to adopt this position in its current form. It encompasses many of the amendments tabled by the European Parliament at first reading and is generally well balanced. Furthermore, any new amendment would mean reopening negotiations and would undermine the crucial need for this directive to be adopted, especially given the closeness of enlargement.
I should like to emphasise the major proposals, which I believe to be most important. The first of these is to reduce administrative formalities to the bare necessities; secondly, the right to move freely without the need for any formalities for a period of three months; thirdly, to introduce the permanent right of residence after four years of continuous residency in the reception Member State; fourthly, to impose limits on a State’s power to refuse or revoke the right of residence for a Union citizen on the grounds of security or public order; my fifth and last point concerns the definition of the concept of family, I would like to emphasise that harmonising residency requirements for Union citizens must never lead to changes being imposed on Member State legislation and on their own definitions of the family status. The Treaty excludes the right to live as a family from the sphere of Union competence, because this is a matter for national competence.
Madam President, in December of last year, the Council rejected Parliament’s proposal for a broad definition of ‘family’. As one of the initiators of that proposal, I am naturally hurt by this. Nevertheless, the Council has left the door wide open for the free movement of all EU citizens, irrespective of their chosen form of partnership. In countries where registered partnerships are recognised by the national legal system, citizens of other countries who are in the same form of partnership must be recognised. Member States are expected to facilitate entry and residence for partners in a durable relationship and, if Member States refuse to admit a family member, they must give a justification for this.
In my view, the major step forward that has been taken is that registered partnership is now recognised in EU legislation as a form of partnership for the first time. In addition, it has become clear that relationships constitute a problem as regards free movement within the EU, and that countries can no longer ignore this fact. It will be interesting to see the case law based on this new Directive. This is certainly not the end of the fight, to echo Mrs Lambert’s words.
A familiar question when considering the politics of this is always whether the glass is half full or half empty. In this case, in view of the discussions in the Council and the current political context, I think that we have extracted the best we could have achieved for EU citizens. I do not see it as giving in to blackmail by the Council, as do our friends Mr Turco and Mr Cappato in their minority opinion, but rather as counting my blessings. So be it, and my sincere congratulations to the rapporteur.
.  Madam President, I shall speak briefly to express my gratitude for the support of all those who have helped to adopt the common position. It strikes me as especially significant that we can take into the Parliamentary elections actual proof that the fourth freedom of the treaties, freedom of movement, has been revitalised as a result of Parliament and the Council adopting this directive. As you all know, the Commission was of course aiming higher than the content of the text before us today. Yet it must be acknowledged that this is a perfectly acceptable compromise.
With regard to the concept of the family, I should like to draw your attention to the fact that the Directive acknowledges freedom of movement of registered partnerships and that Article 3 provides a clause facilitating the freedom of movement of durable relationships. While it is true that there is margin for interpretation, we could not be accused of ignoring social reality. In view of the fact that the EU does not have the competences to legislate in matters concerning family rights, we are faced with a highly variable European legal framework as regards the actual concept of the family.
As for expulsions, it is true that we would like to ensure greater protection against them. Whilst it is true that we have not received the solid framework that the Commission had called for in its proposal, it must at least be acknowledged that the provisions that appear in the common position afford wider protection, because protection against expulsions becomes more wide-ranging the longer the person stays in the host country. I therefore feel that, in this area too, we have managed to improve the current situation.
Lastly, as regards enlargement, I do not wish to join in the debate on the restrictive measures that are being adopted. We must ensure that these measures comply with the Treaty of Accession and the totality of the Community acquis. Having said that, these measures were taken, if I have understood correctly, on the basis of the treaties of accession, which provide for an initial period of two years, during which derogations from the general rules on access to the job market are permitted. This Directive is, therefore, most importantly, one that is aimed at ensuring freedom of movement for all citizens of the twenty-five Member-States beyond this transitional period. Consequently, I feel that the message that we are sending out by adopting this Directive, from which everyone – and that includes the new arrivals – will be in a position to benefit in the not too distant future, is a positive one.
Madam President, I wish to raise a point of order.
I wish, in actual fact, to complain about the way in which we deal with the legislative procedure in the European Parliament. I tabled four amendments, which were voted down in the committee. That is perfectly acceptable, and I also have a reservation; but the deadline for amendments for this sitting expired this evening at 7 p.m. Quite a few of my fellow MEPs who might have contemplated endorsing these amendments have not arrived here in time because of the problems we always have when we are to make our way to Strasbourg. I think that the deadline might perfectly well have been extended to tomorrow evening or tomorrow afternoon so that there would have been an opportunity to deal with this matter.
I find this unacceptable, and I hope that you can see to it that matters are better organised in future.
I understand your views concerning the shortage of time but, as you know, this is in accordance with the Rules of Procedure. It partly has to do with administration and translations, but we take your views to heart.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is a report (A5-0095/2004) by Mr Oostlander, on behalf of the Committee on Citizens’ Freedoms and Rights, Justice and Home Affairs, on the proposal for a Council Framework Decision laying down minimum provisions on the constituent elements of criminal acts and penalties in the field of drug trafficking.
.  Madam President, ladies and gentlemen, I should like, first of all, to thank the rapporteur, Arie Oostlander, and congratulate him on his work, which concludes today and is to be welcomed.
The Commission proposal for a framework decision forms part of an overall strategy to fight drugs, based on a balanced approach between measures for reducing supply and demand and action against trafficking. The conclusions of the Tampere European Council indicated the need for supplementary legislation against drugs trafficking to be adopted at European level. In the action plan for combating drugs in the European Union 2000-2004, the Commission was expressly asked to propose measures laying down minimum provisions on the constituent elements of criminal acts and penalties in the field of drug trafficking.
Adopting this Council proposal for a framework decision, would clearly demonstrate the European Union’s will to combat drug trafficking and this is important. Drug trafficking is a threat to our citizens’ health, security and quality of life. I hope that the Irish Presidency is able to adopt this text that we are discussing here today, so that before the end of this parliamentary term, we can conclude the legislative process linked to this framework decision.
. Madam President, it is very kind of the Commissioner to thank me so explicitly for this report, because it was not a project that needed a great deal of work. It is good that we have it, however: we both agree on that. We are all familiar with the history of the issue: it is now the third time that we have discussed it. The first time, things went rather wrong as a result of a few flaws in the recitals, which we then remedied. The second time, this assembly agreed on the text, and now it is back from the Council. The Council has tinkered with it an enormous amount, after the work we did on it, and it shows. We could be very unhappy about this, but I think that the Commissioner’s reasoning shows that he, like us, has a fairly pragmatic attitude towards this subject. The important thing is that, whatever happens, we now have a Framework Decision. I think that we, as Parliament, should support this pragmatic approach. Besides, the debates in this House have very often concentrated on issues other than the key issue of the report. The key issue was a very slight harmonisation of penalties, which I, being more of a mathematical bent, had originally thought insignificant, but legally it is of quite some significance. This Parliament has preferred to discuss the legalisation of soft drugs, and the Council and Coreper, too, have been very actively engaged in this. The Netherlands, in particular, has obviously obstructed this Framework Decision a great deal, because it considers protection of its coffee shops a jewel in the crown of national sovereignty. That is a significant Dutch conception whose importance – positive importance, in particular – is overestimated by some. However, the policy of the Dutch Government is now geared towards reducing this phenomenon somewhat, and, in particular, combating the local authorities that open coffee shops on the border, where customs houses now stand empty, so that Germans, Belgians and French from outside the municipality can avail themselves of this facility. Fortunately, this practice is falling into disuse, and, in fact, I think it absolutely disgraceful in principle that something like that happened in the first place and that a number of local authorities planned it. It is a good thing, therefore, that something of what Parliament had said about the scope and the sanctions remains, because the discussions in the Council have clearly revealed the same thing we had already found here: that we must concern ourselves with large-scale international trafficking; and this can now clearly be seen in the Framework Decision. Regarding penalties, too, something of the sliding scale from soft to hard drugs remains, because it is related to the severity of punishments.
I had actually hoped that there would not be any amendments, but there was a single one tabled by Mrs Buitenweg. I should like to say to her that what she is aiming at in her amendment in connection with the scope – large-scale international drug trafficking on the one hand and personal consumption on the other – is already implicit in the text.
Article 2(2) concerns the definition of ‘criminal act’. Our thoughts on the matter are very clear, and so are those of the Council. Article 2 concerns attempts to offer drugs to others: this includes coffee shop policy, in particular; and Article 4(2) concerns sanctions: there, too, it is very clear that large-scale international trafficking is involved. I would actually like to advise Mrs Buitenweg to withdraw her amendment, therefore, as it is much more important to be able to say, even during this plenary sitting, that everything is actually stated in there explicitly already. I think that it is a good thing, therefore, that we are now continuing work on the matter. There are a number of things missing, of course, for example a mention of aggravating circumstances, which we had included previously. Although something about this is included in the Framework Decision, it has merely legal significance and not the moral significance that we had wanted to lend it, particularly with regard to penalising the enticing of young people into using these repugnant substances. Anyway, I join the Commissioner in saying that this Framework Decision must now be adopted as a small but clear step, and it is clear that Europe is willing to deal with this.
Madam President, as the rapporteur alluded, this report has had something of a troubled life: it has been rather problematic and been back and forth to the Council. It is very important. Everyone recognises the significance of the EU Member States working together to combat the trade in drugs and to counter the damage done to lives, people and whole communities by the work and the trade of the traffickers.
However, it is a very complex area. It is very important that we recognise regional differences. What works in one country in the EU may not work in another. What is appropriate in one European city may be totally inappropriate for another city in another country, because there are so many different attitudes, reactions and ways of life. As the rapporteur said, the Member States will not be obliged to change their internal laws. We are looking at the harmonisation of criminal provisions. The definitions of what amounts are involved and how serious these issues are will be very difficult and will doubtless be debated in the future.
However, tonight we should recognise that this report – however difficult it has been – is just one piece in a very complex jigsaw in terms of countering drug trafficking and how we deal with those responsible in the future. I welcome this report and hope that it is used to move forward. However flawed it may be, we should welcome the progress we are making and continue the work in this area.
Madam President, Mr Oostlander and I have a similar view of the appalling and extensive damage caused by drugs in Europe. Many politicians appear to have given up on the so-called soft drugs. I wonder what Mr Evans really meant. Many of our fellow MEPs in this House peddle a treacherous policy which, in my opinion, will only lead to more drug misusers, increased crime and greater scope for the huge drugs syndicates. A clear and consistent policy is the only thing that will help. Misusers must be given treatment, but use must be punished. It is a chimera to believe that a bit of liberalism on drugs will keep young people away from harder drugs.
Certainly, this directive may be said to be a step in the right direction but, at the same time, we must bear in mind that the Fourteen have arranged for significant concessions to be made to the Netherlands where, as Mr Oostlander says, coffee shops can continue to proliferate. Drug tourism to Amsterdam is allowed to continue, and the Netherlands can go on exporting drug misuse to other countries. That is unacceptable. Of course we must have freedom of movement, but it must not be used for drugs and crime.
Madam President, there are many of us in the European Parliament who have waited a long time to see practical crime prevention measures in connection with the drugs trade. The framework decision has been negotiated over a long period, and it is welcome and important. It has also made clear the political, cultural and legal differences that characterise the EU.
There is no doubt a need sometimes to be satisfied with less extensive measures, but I share Mr Schmidt’s perspective on this issue. The view in certain countries when it comes to personal drug use is rather difficult for us to understand. The scope of the compromise is such as not to include personal consumption. In accordance with the principle of subsidiarity, the Member States are, thank goodness, still able to penalise such use. There is no requirement to do so, but it is acceptable, and that is how it should be. There is thus no threat to any national legislation.
Swedish legislation prohibits drug use. That is good, and that is how it should remain. No proposals from the Greens or others must come along and regulate Swedish drugs policy. That is how the overwhelming majority of Swedes view the Green idea of permitting drugs in certain quantities. That would quite simply be the wrong route to go down. It would amount to giving up. We Moderates instead advocate effective, individual programmes to help people come off drugs.
The framework decision must be combined with other initiatives such as the closing down of drugs production in Afghanistan, where we should make great efforts, and also measures involving border, police and customs cooperation within the EU.
Madam President, we need to wage a concerted war on drugs. Mr Oostlander's report is part of this approach at EU level and is to be welcomed. Mr Oostlander has been one of the great contributors to this Parliament.
Drugs are a commodity and are being traded on the open market in our towns and cities. The facts are inescapable. Since the fall of the Taliban, drug production has increased tenfold, bringing misery and addiction to many and huge profits for the pushers. The Taliban and al-Qa'ida have turned to drug revenues to pay for their insurgency and terror. Drugs are the hard currency for weapons and are funding terrorism.
On a recent visit to Iran I learnt that almost 5 000 Iranian soldiers have been killed by Afghan drug smugglers. It is a great credit to these soldiers and to the Iranian Government that they have tried to stem the flow of heroin destined for the streets of Europe.
Each year, more people die as a result of heroin addiction in Ireland than die in car accidents. Afghanistan's vast opium fields are feeding a multi-million dollar drugs business. Three quarters of the world's opium was produced in Afghanistan last year. The opium trade is now said to provide work for 7% of the Afghan population. The UN believes that last year USD 2.3 billion were generated by the drug trade in the major opium-growing areas in Afghanistan. Opium farmers are earning ten times as much as the policemen or soldiers whose task it is to enforce the law against growing opium.
UN drugs officials in Afghanistan are calling for balanced measures that encourage farmers to find alternative income and increase the legal risk to anyone involved in the trade. Drug cartels in Colombia and Afghanistan are in contact. This new development must be stopped and the proceeds of their crimes tracked down and confiscated.
I welcome Mr Oostlander's report and hope that this House will take seriously the need to be ruthless in tracking down the members of these drug cartels.
Madam President, this is not the first time that this Framework Decision has been on the agenda, as the rapporteur has already said. The Netherlands has proved uncooperative not only in Parliament, but also within the Council. The Netherlands blocked the decision for two years, fearing that its system of tolerance would be at issue. As far as I am concerned, it would actually be a good thing if Dutch policy, an international anomaly, came under pressure from European countries to make a U-turn.
We now have a compromise text before us that has unfortunately diluted the original Commission text. For example, legal cooperation and extradition to other Member States will not be obligatory, and the text is worded such that the subsidiarity principle applies to Dutch policy. Although the minimum penalty is being increased considerably, from one month to one year, the Netherlands is not obliged to impose this penalty. Despite these marginal notes, I am pleased that there is now a common framework for combating drugs trafficking, which destroys so many lives. I hope that the Member States, the Netherlands included, will take some serious action in this regard. Their citizens deserve it.
Mr Evans, we are unhappy that the Socialist group supports the Council’s response. We are unhappy about an issue of method, because the European Parliament’s key requests were not taken into consideration, and we are unhappy due to an issue of substance because this decision contains no guarantee that the application will be limited to international trafficking. It talks about production and it talks about sales. There is no problem if it refers to international trafficking because this is banned in all countries of the European Union. The Commission’s demand to apply judicial cooperation instruments is a demand that introduces virtual harmonisation, not just as regards trafficking, but also as regards, for example, the definition of categories of banned drugs, which therefore prevents the possibility of national reforms on drugs within national legislation. What, for example, is self-cultivation, that is to say, the cultivation of plants? It is production and can thus fall under this decision, since there is no type of guarantee that the aim is to combat trafficking, which is already amply punished in all of our laws. Another issue is that this has disastrous and catastrophic consequences in Afghanistan and elsewhere, such as the financing of terrorism that these laws allow.
Madam President, Commissioner, ladies and gentlemen, drugs are a problem common to all Member States, and there is clearly, therefore, a need for the fight against drugs to be given a European dimension, which we have already seen at work in actions ranging from adopting legal instruments to combat the manufacture and trafficking of drugs, to cooperating with producer countries and promoting measures to prevent drug addiction and to combat this phenomenon.
Parliament is being consulted a second time, now that the Council has finally reached agreement, following two years of negotiations. The rapporteur, Mr Oostlander, proposes that no amendments should be tabled because, since it has taken the Council such a long time to reach agreement, it would be preferable if we adopted the text as proposed.
I agree with this opinion; the fact that an agreement has been concluded on this matter is useful in itself. At least we have taken one step forwards, albeit a small one – a step that is crucial because it could provide an incentive for the European Union to achieve judicial cooperation in criminal matters. I know that my own country, Portugal, welcomes this draft framework decision, which does not raise specific difficulties as regards our own legal system. The definitions used in the framework decision are based on already-existing UN Conventions on the fight against drug trafficking, and cannot be described as particularly tough; they constitute the lowest achievable common denominator. All types of trafficking, production and sale will now be punished. Furthermore, the sanctions envisaged by the Member States must be effective, proportionate and act as a deterrent, and should include custodial sentences. To conclude, the level of sanctions will increase in line with the quantity and nature of the drugs that are trafficked, and according to whether the offences are committed by a criminal organisation.
On the other hand, we must attempt to dissuade the phenomenon of drug tourism, and we can only welcome the news given by the Dutch Justice Minister that his government is seeking to do just this, by tightening up legislation to restrict sales in ‘coffee shops’ to residents.
Thank you, Mr Coelho.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the report by Mr von Boetticher (A5-0093/2004), on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the proposal for a Council regulation establishing a European Agency for the Management of Operational Cooperation at the External Borders.
. Madam President, ladies and gentlemen, on 11 November of last year, the Commission adopted a proposal for a Council regulation establishing a European Agency for the Management of Operational Cooperation at the External Borders, thus responding to the calls made at the Thessaloniki and Brussels European Councils.
Historically, the nature of Schengen cooperation was purely intergovernmental but, with the entry into force of the Treaty of Amsterdam, responsibility for managing external borders was transferred to the Community. Creating an agency does not, therefore, mean that Commission powers are being delegated to an independent Community body. The Member States are simply transferring some of their powers to the Community through the intermediary of the Agency. The Agency will, therefore, be responsible for the operational activities today carried out by what is known as the ‘Common Unit’, which operates exclusively on behalf of the Council, or of the Member States themselves, through their control centres for land sea and air borders.
The Commission is therefore of the view that this proposal is an important measure for making the management of the Member States’ external borders more ‘Communitarian’. The Agency will not directly employ the Community political model, and nor will it have powers to enforce the law. This is not about creating a European border guard. The Agency will support the operational implementation, under the auspices of the competent Member State authorities, of the common rules on external border control that make up the Schengen.
The Agency’s main tasks are to coordinate operational cooperation between Member States, to assist Member States in training their border guards, to undertake risk assessments, to monitor progress of research in the field of the control and surveillance of external borders, to provide enhanced operational and technical assistance to Member States that need it and to coordinate operational cooperation between Member States in removing third-country nationals. The Agency will be able to set up its own specialised sections, thus incorporating the work now carried out by land, air and sea centres, where these exist. As regards funding for the Agency’s activity, its income will consist of a grant from the Community budget, a financial contribution from third countries involved in the implementation, application and development of the Schengen , namely Norway and Iceland, and monies charged for services the Agency provides to Member States.
The Commission believes that the Agency must take up its responsibilities at the beginning of 2005. It will have a staff of thirty and a budget, initially, of EUR six million in 2005 and EUR ten million in 2006. The Agency will have a Management Board which would, under the Commission proposal, consist of twelve representatives of the Member States, appointed by the Council and two representatives of the Commission. The Agency’s operation will be managed by an Executive Director appointed by the Management Board at the proposal of the Commission.
Article 66 of the Treaty will provide the Agency’s legal basis. In light of the variable geometry that can be applied under Title IV of the Treaty, Norway and Iceland, as Schengen States, will be involved in this regulation. Denmark can participate, in line with the conditions set out in the protocol annexed to the Treaty. As regards the position of the United Kingdom and of Ireland, the Commission is in favour of including them in a way that enables operational cooperation between the United Kingdom, Ireland and the Schengen States, whilst fully complying with the provisions of the Treaty.
The Council has been discussing this proposal since November and, although it has reached political agreement, it has made some amendments that I shall now summarise: the Council would like the Agency’s Management Board to be composed of one representative per Member State, including Norway and Iceland, and of two representatives of the Commission. Similarly, the Council would like to limit the Agency’s powers to remove illegally-residing third-country nationals. The Council has also added a new task, which is to facilitate operational cooperation between Member States and third countries.
It is the firm intention of the Irish Presidency to ensure that the Commission’s proposal is adopted before the end of its mandate. The Commission supports all efforts, by both Parliament and the Council, to ensure that the legislative process is concluded as swiftly as possible so that the Agency can take up its responsibilities in January 2005.
. – Madam President, ladies and gentlemen, it is in the interests of all the Member States that the EU’s external borders should be secured. Whereas Austria, Germany and the Benelux states will soon have no EU external border of their own to defend, Italy alone has 7 600 km of maritime frontier to police, half of it in the Adriatic and the southern Mediterranean. Europe must not leave either Italy or the new Member States in Central and Eastern Europe to perform this task alone, and it must also establish common standards. By producing this proposal to establish a European Agency for Operational Cooperation at the External Borders, the Commission is now, at last, responding to a long-standing demand by this House.
As long ago as 1998, Mr Posselt’s report called for protection of the EU’s external borders to be put on a Community basis, a demand described to our committee by Commissioner Verheugen in April 2002 as superfluous. Now at last, the Commission is taking action, belatedly, almost too late in the day, as enlargement is two months away.
We in this House are regularly underwhelmed by proposals for the setting up of EU agencies, for an immense number of new ones is currently sprouting like weeds all over Europe, fragmenting the Commission’s competences and scarcely under control. We do, however, welcome the establishment of this one, it being a first step towards putting the defence of the external borders on a Community footing and consequently transferring competences to the European level.
That, unfortunately, is only part of the story; as always, the devil is in the detail. Let me start with the substance of the proposal made by the Commission in November 2003. The Agency is meant to coordinate the Member States’ operational collaboration, to give backup in the training of officials, to carry out risk analyses and to monitor developments in research. It is not clear to the committee why the agency should also coordinate the return of third-country nationals illegally residing in the Member States; such a role makes no sense unless there are uniform standards, about which the Council of Ministers has so far been engaged in fruitless dispute. The Agency was also intended to concentrate on guarding borders rather than on other tasks. The Agency has, however, been denied another core competence. Only much later is consideration to be given to the possibility of transferring to the Agency the right to carry out inspections on the external borders. Why is this so? The Agency is even now meant to be evaluating the outcomes of joint actions and carrying out extensive analyses. How is it meant to do this if it is unable to be present on the spot to get a picture of how things are on the ground? Competences are being established here without the machinery to monitor them, and this will bring inefficiency in its wake. Our committee demands that we should not completely lose sight of the option of a joint border guard structure. The Agency must at least have the task of examining whether such a body is needed.
The worst thing about this agency, though, is its structure. Commissioner Vitorino, I can tell you that there is not one expert who believes that an agency of this sort can even begin to function with a staff of 27; it will need at least double the number of staff – between 45 and 50 of them. Your proposal is that the Management Board should consist of twelve members appointed by the Council and two representatives of the Commission, and that they would choose the Executive Director. In so doing, you evade your own responsibility. Why does the Management Board not have an equal number of members appointed by the Commission and the Council respectively, and why is the position of Executive Director not to be publicly advertised in the same way as the posts of other heads of important EU authorities?
We want the Agency to have close ties to the Commission, for who, after all, is supposed to monitor the Agency if the Commission has no responsibility for it? The parliaments of the 25 Member States, perhaps? On the contrary, ladies and gentlemen, if anyone is to monitor it, it must be the body that provides the funds, and that means us. This structure is an evasion of responsibility on your part, and the ongoing debate in the Council shows where that leads. It now has a new document as a basis for discussion, to which we have still not, officially, had access and about which you, Commissioner, have had nothing to say this evening; nor, indeed, did your official tell the committee anything about it. That the Council should disregard our right to be consulted is nothing new, but it is unheard of that the Commission should aid and abet it in doing so.
The new proposal envisages all the Member States being represented on the Management Board; having 25 board members for 27 staff members makes Europe look ridiculous. By way of compromise, an additional Executive Board is to be set up, with just five members. This is bureaucracy gone mad; just ask the border guards on the ground, Commissioner. They want more European competences and more support, and they are less intimidated by the European institutions than you are.
To sum up, then, the opposite of ‘well-meant’ is ‘badly done’. Although we welcome the Agency, it cannot function if it is along the lines you propose. Now it is my colleague Mr Coelho’s turn to speak. I am sure he will enlarge on what I have said.
Madam President, Commissioner, ladies and gentlemen, we have been expressing our unhappiness at the lack of attention that has been paid to issues related to our external borders. These constitute one of the weakest links in the system, and this has damaging consequences, not only for effectively protecting internal security, particularly as regards the threats of terrorism, illegal immigration networks and the trafficking in human beings, but also for fully implementing the principle of freedom of movement. It is, therefore, crucial that consistent measures are adopted for border security without calling into question Member States’ own competences. A common policy must be established for controlling the current and future external borders, which will require common rules to be applied and common structures to be created, in order to ensure the integrated management of these borders. Such measures include establishing an independent Agency that guarantees a high and uniform standard of control and supervision.
I therefore welcome the Commission initiative, which is broadly encouraging. Mr von Boetticher must be waiting for me to mention his excellent work and indeed, I must congratulate him and state that, like him, I deplore the fact that this initiative has not been given a more Communitarian character. This, as a matter of fact, is precisely what the European Parliament had asked for on previous occasions. We also continue to hope that a proposal will be presented on minimum standards for repatriation procedures and for the mutual recognition of repatriation orders.
I am convinced, however, that this will be a positive step towards increasing mutual trust between Member States in monitoring the common external borders. This means that, if the controls one Member State has in place are weak, this will have inevitable knock-on effects on all the other Member States. This becomes all the more relevant if we bear in mind that, with enlargement, the Union will have a further ten new States that will in turn become responsible for monitoring thousands of kilometres of the Union’s external borders.
– Commissioner, Madam President, ladies and gentlemen, I should firstly like to confess that I am confused as to the relevance of this debate, at this late hour, when the Council is very close to reaching an agreement on the Commission’s proposal regarding the plan for a European agency to manage external borders, and when it provides for a series of amendments that are diametrically opposed to the position proposed by Parliament in Mr von Boetticher’s report.
I should also like to point out that these documents illustrate, once again, how difficult it is to establish genuine cooperation between Parliament and the Council, as is still all too often the case. The consultation procedure becomes a battleground, in which the two sides do not compete on an equal footing; two approaches finally square up in these documents, and the one in favour of citizens’ rights is doomed to defeat.
Parliament proposes, on the one hand, that this agency should be given a less intergovernmental structure, with the composition of these bodies, which would involve the Commission more in the aim of greater effectiveness. On the other hand, the Council is preparing to meet the wishes of the Member States that each should have a representative on the Administrative Board, which will naturally damage the effectiveness that we had wanted the agency to have. This is severely disappointing.
The Council’s intransigence is made all the more serious by the fact that it affects the protection of human rights. We believe that the new agency’s responsibilities must not include the expulsion of people from third countries living illegally in Member States. Unfortunately, the Council does not share this opinion, and it does not appear to have any intention of changing its position. What grounds does it have for putting such a measure in place? Can it really be said that the EU has a common policy on asylum and immigration that would justify this proposal? I feel that the answer to this question is clearly ‘no’ – this common policy does not exist, at least not yet.
To my mind, we will not take the EU forward by going down the road of a totally repressive policy aimed at speeding up cooperation between Member States in repatriating illegal immigrants. It strikes me that the Council would be better advised to put its mind to the complex, yet absolutely vital task of analysing the causes of migratory flows and the reasons why large numbers of people leave their countries of origin. Given that we have not approached this analysis collectively, I feel that the measures that we are going to take will partly be in vain.
Madam President, the proposal for a regulation contains some very crucial points for strengthening control at the external borders. The establishment of the common border agency, coordination between border authorities, with joint training involved, and the preparation of common risk analyses and of common projects for exploiting the new technological advances are all elements that will strengthen control at the external borders.
During the committee reading of Mr von Boetticher’s brilliant report, we clarified two potential problem areas. Firstly, it was stated that the establishment of a common European border police neither should nor can be hurried through. The agency should thoroughly investigate whether there is any need at all for such a supranational corps and only then undertake an investigation into the implementation strategy itself. In the end, the setting up of such a corps requires a political decision to be taken for which there must be very good reasons. Secondly, it was stated during the committee reading that the agency should not have responsibility for sending home third-country citizens who are residing in the EU illegally. Otherwise, the border agency would quickly be branded as an agency for sending people home.
In other words, I am more than satisfied with the report in its current form and should like to thank my esteemed fellow MEP, Mr von Boetticher, for his constructive cooperation. On behalf of the Group of the European Liberal, Democrat and Reform Party, I am able to say that we shall support his report in the vote.
– Madam President, I wanted to warmly thank the rapporteur for his statement, which we in this House regard as a very good one, just as his criticisms are, in the final analysis, justified. This is why I am glad to note the statement by a Member State to the effect that this Agency will not supplant the national authorities, but is meant to work alongside them, supporting them and evaluating their performance of the horizontal tasks. It is quite explicitly not to have any legislative powers, and the Member States are to retain responsibility for guarding the external borders. This being so, I really am very happy that this Agency is at present unable to take responsibility for carrying out any major implementing tasks, as there is absolutely nothing to be gained from setting up an agency with such precipitate speed and without proper cooperation. We are right behind the rapporteur in making these critical observations.
Madam President, Commissioner, I would firstly like to congratulate the rapporteur on his report, because I believe this is an important opportunity to establish common control of the European Union's external borders. Let us not forget that these borders, as Robert Schuman said, were Europe's historical scars. At the moment they are external borders and we do not know whether in a few year’s time they will be internal borders, as in the case of other borders. However, in any event, it is necessary to establish protection and this must be established at Community level as far as possible.
It is true that the Member States have been carrying out these duties, but I believe that the European Union, also in order to present an image of unity to the outside, must have a common policy for the protection of borders and I therefore believe the proposal made to be extremely positive: that it be a genuine Community agency.
In this regard, in relation to the duties of this agency – such as the expulsion of third-country nationals – I believe this is an issue which must be developed later on and that it is premature to deal with it at the moment.
. Madam President, I should like to thank Mr von Boetticher for his report and remarks. I would remind him that the Commission took a very clear position in favour of the concept of a common unit to coordinate operational cooperation among Member States in the control and surveillance of external borders in its communication of May 2002.
In July 2002, the Member States started coordinating their cooperation in the area of the control and surveillance of external borders within the Council through the so-called Common Unit. The Agency represents one step forwards towards communitarisation. The limited scope of action of the Common Unit has shown us the need to create a stabilised institutional structure and to fully integrate this institutional structure within the legal framework of the Community.
I share Mr von Boetticher's view that the solution regarding the Management Board is not the best solution, and in saying this I am being very diplomatic. However, to be frank, it is clear that the Member States are not prepared to accept any other solution. The area of border control is a very sensitive one for national sovereignty. Member States are progressively learning how to cooperate with one another, but we need to go step-by-step. It is clear that the unanimous message from the Council is that each Member State wants to have one member on the Management Board.
The Commission does not intend to present a modified proposal because despite sharing your concern – and your perplexity – it is quite clear that there is a unanimous will in the Council for there to be one member of the Management Board per Member State.
Finally, with regard to return policy, the fact that the Agency could be involved in return actions would be a step forward in developing common standards insofar as return actions are concerned. If we do not create the leverage to have the opportunity to deal with return policy at Community level, the criteria, procedures and standards of return policy will lie, in future, solely in the hands of each Member State. The criteria and standards vary greatly from one Member State to another. That is a problem which hampers the mutual recognition of expulsion decisions. Nevertheless, at least on this point, Parliament agrees with the Council and the Commission is clearly isolated.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the report by Mr Dimitrakopoulos (A5-0071/2004) on behalf of the Committee on Constitutional Affairs, on the amendments to the European Parliament’s Rules of Procedure following the adoption of the Regulation governing the statute and the financing of political parties at European level.
. Madam President, this is a report which constitutes the final stage in an important procedure, a procedure which started with the report by my dear honourable friend Jo Leinen, a procedure which culminated during the Greek Presidency, when the Presidency and the Council, following an exchange of views with Parliament, finally adopted Regulation No 2003/2004, which substantially improves the statute and foundation of European political parties in the world of Europe. I do not think there is anyone who disagrees with the view that we need to do whatever we can so that European political parties, an institution which complements and completes the framework of European democracy, can operate correctly and directly. From this point of view, the report which I am presenting to the House and calling on it to support is a system, a procedure which will guarantee European parties the resources with which they can fulfil their objectives.
It is a system which I at least, as rapporteur, and numerous members in the parliamentary Committee on Constitutional Affairs consider balanced. That is because, over and above all, this system directly links European political parties with the European Parliament, which is generally admitted to be the most political institution of the European Union. Apart from that, it takes account of the correlation of forces and balances which exist within Parliament.
The first important element – European political parties and their financing, by which we mean the provision of the resources they need – depends first and foremost on the Bureau of the European Parliament; in other words on the body within the European Parliament which is responsible for all matters do to with the smooth operation of the political forces which act and are connected with it. At the same time, however, the Bureau is in the very happy position of having another two European Parliament bodies to assist it in its efforts to correctly fulfil the role allocated to it in connection with European political parties. One body is the Conference of Presidents of the political groups, which is the most political body within the European Parliament, and the other is the Committee on Constitutional Affairs, in other words the European parliamentary committee which is responsible for all matters to do with regulatory, constitutional and legal issues.
Of course, there are certain honourable Members present now in this House who disagree. However, as I conclude Madam President and honourable Members, and ask plenary to vote tomorrow in favour of my report, I accept full political responsibility for this recommendation. We have made a very big effort and I want to thank all the honourable Members from all the political parties both for their advice and for their support while this report was being discussed within the framework of the Committee on Constitutional Affairs. Thanking, therefore, everyone and you, Madam President, I call on the House to approve this report.
Madam President, I wish to thank Mr Dimitrakopoulos for his work on this report and for the scheme he has brought forward.
However, my Group and I will be voting against the report if Amendments Nos 6 and 7 are not adopted. We think they are important. The quality of a democracy is measured by its respect for its minorities. It is very important to note that the d'Hondt proportionality, which governs the composition of our Bureau, does not, and cannot, guarantee that all political positions represented in Europe – far less represented in this House – will take part in the decision-making. This is all the more objectionable when the rule is that parties seeking funding need only be heard on some issues rather than on all issues that come before the Bureau. These are points I take very seriously.
It is also important that in discussing the funding of political parties it is necessary that all voices should take part, even though we accept that the d'Hondt proportionality means that only some of the parties should be participants as voters on the Bureau. I hope these amendments will be accepted, because if they are not we will certainly vote against the report.
As I have said, politics is also about the representation of minorities. I slightly disagreed with what Mr Dimitrakopoulos just said about political parties being institutions, which build in with parliaments and commissions, etc. Above all, in the political tradition to which I belong, political parties are voluntary associations of like-minded citizens. All the better that they should now become voluntary associations of like-minded citizens collaborating right across this great continent. However, voluntary associations are not the same as institutions, even though the maintenance of satisfactory democratic politics requires, in contemporary circumstances, that there be some public support for political parties.
I speak in this House for the European Free Alliance, for the parties representing minority nations within Member States – regions, as they are sometimes called: not very accurately, in my judgment. The increase in size of the Union, with the welcome arrival of many small states, makes it ever harder for a party like the European Free Alliance, which has been in existence for many years, to satisfy threshold requirements of the kind that are now being set. Every time we come to this House it appears that the hurdles are set yet higher in favour of the large political groupings, while neglecting the fair and legitimate interests of minorities.
Therefore I call upon the House to accept this report only if at least Amendments Nos 6 and 7 are adopted.
Madam President, the Regulation governing the statute and the financing of political parties at European level contains a number of provisions that are unacceptable from a democratic point of view. For example, the smaller parties that are not active in at least a quarter of the Member States, but are represented in the European Parliament, are excluded in advance. Worse still, substantive, political and ideological conditions are being imposed for obtaining European party funding.
What is the specific meaning of the obligation to observe the principles of freedom, democracy, respect for human rights and fundamental freedoms and the rule of law? Who decides that? In a democracy, is it not up to the voter to do so? The door is being left wide open for arbitrariness, as was demonstrated in certain articles in the press when Parliament adopted the Leinen report. In fact, it is simply a case of targeting parties that call into question politically correct thinking about taboos such as the immigration problem.
It is regrettable, therefore, that the provisions of the Regulation are being incorporated into Parliament’s Rules of Procedure without the opportunity being taken to prevent arbitrary abuses. Various cases have been brought before the Court of Justice against the Regulation. These cases are well-founded. It is rather embarrassing that we have to now pretend that they do not exist.
One of the justifications in the report states: ‘It is important for Parliament's plenary decision to be prepared as calmly and objectively as possible, with due regard to the rights of the defence.’
That is cynicism in the extreme, because the groups are judging and being judged at the same time. That is incompatible with the rule of law. Also inconceivable in the context of the rule of law is the fact that there is no possibility of appeal. To accept such a thing is in effect to exclude oneself from eligibility for European party funding.
– Madam President, Mr Dimitrakopoulos, Mr Vice-President, ladies and gentlemen, I should like to begin by thanking the rapporteur most warmly for this report, for which we all have been waiting for so long. A more European approach, an increase in democracy – for which we thank God – and a greater willingness to inform and communicate are dependent on the European political parties playing their part. It is for this reason important that we should, once and for all, implement the European Statute on Political Parties, for we have been talking about it and haggling over it for so long. I see today as an important day for democracy, and an important day for Europe. I say that as one who represents the political group that has, for longer than anyone else, had a European party at the European level and was also the first to actually implement in practice the separation between the work of the political groups and that of the political parties.
The criticisms that I hear uttered are not new, but I still do not understand them. National parties can indeed stand in the elections to the European Parliament; they are funded in accordance with national legislation on the funding of political parties, and it would be wrong if national parties, parties limited to one nation, were also to form a party under the European Statute on Political Parties.
The funding of European parties has not, to date, been transparent, it has not been capable of being scrutinised by the Court of Auditors, nor has it been on the basis of their relative strengths. I do not want parties to get double helpings of everything; what I want is for the funding of parties to be laid down in a transparent and democratic way. A European party must be active in more than one state, or else it is no more than a national party.
The European Statute on Political Parties helps to make political debate more European, and we must work towards internal policies becoming more European rather than European politics being conducted more along national lines. As current electoral law makes the candidates national rather than European, the next step must be a single electoral law for the whole of Europe. The European Statute on Political Parties is a significant step in that direction.
Madam President, I should like to begin by congratulating the rapporteur on his excellent report.
The legal base for the principle involved has been in the Treaties since the Treaty of Maastricht, signed by all our Member States, ratified by all national parliaments. We have had the detail, permitting the adoption of a statute for European political parties since the Treaty of Amsterdam, signed by every Member State, ratified by every national parliament. With the Treaty of Nice, signed by every Member State, ratified by every national parliament, we permitted decisions by qualified-majority voting. Last year, the legislation finally came through on that basis, in accordance with the will of all our Member States and of all our national parliaments.
This, then, is the final step in the edifice: the implementing measures internal to this House to enable us to apply the legislation that was adopted last year – legislation founded on a very broad consensus, as I have just indicated. I am therefore sad to see that there are some Members on the far right of this House, and a few British Conservatives – going against the view of the Group that they profess to belong to –– who are challenging the legislation in the Court of Justice. Their comments are sometimes surprising; they are objecting for instance to the fact that funding can be cut off for parties that do not respect the principles on which the European Union is founded, namely –– and this is laid down in the legislation –– the principles of liberty, democracy, respect for human rights and fundamental freedoms and the rule of law.
It would be interesting to hear what principles they think the European Union should be founded on, if they object to this basic set of principles. They are claiming, wrongly, that this would outlaw financing of political parties that are opposed to the European Union. That is not the case. It is only parties that fail to respect our fundamental values that would be in trouble.
Unlike Sir Neil MacCormick, I think it is right that the task of implementation should be given to the Bureau, because the Bureau is elected by the House as a whole. It does not represent parties, unlike the Conference of Presidents, whose members represent Groups. Group leaders should not be the ones deciding this matter. It is right that it should be the Bureau: its members are elected by the House as a whole, it deals with the detailed administrative and political decisions and hears members of the parties concerned when there is a controversial decision to be taken.
I welcome this proposal. I think it is a step forward, based on a broad consensus, which now has to be implemented. It will not lead to increased spending by the Union; it will provide a more transparent procedure for the sort of spending that already takes place via the political groups. It should be generally welcomed.
Madam President, I am sure that Mr Corbett did not intend to misrepresent my position, but he accidentally did. I strongly agree that the Bureau should decide it; but when the Bureau sits to decide these matters, it should have among it representatives of other parties. That is what I said and I think that is correct.
Thank you for your comment.
Madam President, I am very pleased to say that all three UKIP MEPs have joined together with 20 other Members of this House. We come from five different political groups and from the non-attached Members, and yes, we are fighting this case at the Court of Justice in Luxembourg.
There are several reasons for doing so, but the key reason is one of simple principle: I do not think there is any evidence that suggests that the voters in my country or in any other country are happy for their money directly to finance political parties at a European level. Certainly the feedback I get in the UK tells me that the perception is that far too much money is already being spent on political projects, both at home and most certainly – of all places – here in Strasbourg.
I have also felt, ever since Nice and Article 191, that this idea that you qualify if you conform to the democratic principles of the Union is potentially a dangerous one. What Mr Corbett says about the principles of the Union may sound fine, but we are seeing shifts and changes in the law. Perhaps, in three or four years' time, criticism of the Union itself may mean that you no longer conform to the democratic principles of the Union and therefore you are not just denied funding, but possibly even banned. The motivation is clear: it is to create a European demos which at the moment simply does not exist.
I have some difficulty with the issue of the rule of law. It seems to me that, post-Constitution, some in this place – and I am one of them – will not recognise that new rule of law because we will only be able to leave the EU on the terms of the EU. I do not believe it would be a legitimate act for a British Government to sign us up to the Constitution on behalf of our people on these terms, and in those circumstances I should be perfectly happy not to qualify for this funding.
– Madam President, given that the Dimitrakopoulos report does the best it can with a regulation that is itself flawed, you can see that the result can hardly add up to much. The Regulation of 4 November 2003, governing the statute and financing of political parties at European level, effectively violates a number of principles that are dear to all of us.
Firstly, it violates the subsidiarity principle, since political parties are usually financed by the citizens and the Member States, not by the Community budget. It violates equal treatment, because of all the parties active at European level, only those represented in at least a quarter of Member States are allowed, which is wholly arbitrary. It violates the rule of law, given that, when it comes to distributing subsidies, Members are both judge and judged, according to vague and elastic criteria. This regulation also violates democracy, by opting for biased structures defined at the top rather than by the citizens at the bottom. Madam President, it also violates, incidentally, several treaty procedures, to which I shall refer in my explanation of vote.
This is why I tabled a minority opinion to the Dimitrakopoulos report protesting against this new system of funding of political parties at European level, and why I, along with 22 other Members, including Mr Souchet, who is sitting next to me, have taken this matter to the Court of Justice.
The statute of European political parties, Madam President, is in line with the statute for Members of the European Parliament, which we adopted recently and which the Member States ultimately decided to throw out. I hope, therefore, that the Court of Justice will do likewise to the statute and financing of European political parties.
– Madam President, I understand that the report could do no other than refer to the definition of the political party at European level, established, as has just been said, in Regulation No 2004/2003. One of the more significant outcomes of this is the requirement that parties must be represented in one quarter of Member States. The injustice of this situation is, however, exacerbated by the Bureau being granted the authority, both general and exclusive, to manage subsidies, which is totally at variance with the principle of transparency.
I deplore this, firstly because it is far from certain that it complies with the letter and the spirit of the aforementioned Regulation and also because it will inevitably convey to the general public the impression of a carve-up, rather than democratic progress.
Thank you, Mr Dehousse.
The debate is closed.
The vote will take place tomorrow at 12 noon.(1)
I declare the annual session 2003-2004 of the European Parliament closed.